 226DECISIONSOF NATIONALLABOR RELATIONS BOARDUnion prevented Esparza from being employed on the job,itwill be recom-mended that they jointly and severally make him whole for any loss he mayhave suffered as a result thereof by paying to said Esparza an amount equalto that which he would have earned from July 3, 1950, to July 18, 1950, thedate when in the normal course of events he would have been laid off for lackof work,less his net earnings'during said period.That he was hired fortemporary work is plain, but the exact time during which his employment mighthave continued is somewhat speculative.There was evidence, however, thatwould justify a finding that he would have been employed until about July 18,and I so find.'CONCLUSIONS OF LAW1.InternationalHod Carriers' and Common Laborers' Union of America,Local 300, AFL, and Los Angeles Building and Construction Trades Council arelabor organizations within the meaning of Section 2 (5) of the Act.2.Bydiscriminating in regard to the hire and tenure of employment of PaulIEsparza and other employees, by executing and giving effect to an illegal closed-.shop contract, thereby encouraging membership in the Union, Speer has engagedin and is engaging in unfair labor practices within the meaning of Section.8 (a) (3) of the Act.3.By the conduct stated in paragraph 2, above, Speer has interfered with,restrained,and coerced his employees in the exerciseof the rightsguaranteedin Section 7 of the Act in violation of Section 8 (a) (1) of the Act.4.By causing Speer to discriminate in regard to hire and tenure of employ-ment of employees in violation of Section 8 (a) (3) of the Act by means of anunlawful closed-shop contract executed by the Council and given effect by theUnion, the Union and Council each has engaged in and is engaging in unfairlabor practices within the meaning of Section 8 (b) (2) of the Act.5.By restraining and coercing employees in the exercise of the rights guaran-teed in Section 7 of the Act, as herein found, the Union and the Council eachhas engaged in and is engaging in unfair labor practices within the meaning ofSection 8 (b) (1) (A) of the Act.6.The aforesaid unfair labor practices are unfair labor practices affectingcommerce withinthe meaning of Section 2 (6) and(7) of the Act.[Recommendations omitted from publication in this volume.]8Crossett LumberCompany,8 NLRB 440.O Since there is no showing that the Council participated in the conduct affectingEsparza,it will not be recommendedthat it participatein making him whole.SeeNew YoritState Employers Association,Inc.,93 NLRB 127.In computing back pay, seeF.WWoolworthCompany,90NLRB 289, tothe extentapplicable here.AMERICANMANUFACTURINGCOMPANY OF TEXASandUNITED STEEL-WORKERS OFAMERICA,CIO.Case No. 16-CA-233.February 21,1952Decision and OrderOn June 6, 1951, Trial Examiner Arthur Leff issued his Inter-mediate Report in the above-entitled proceeding, finding that theRespondent had engaged in, and was engaging in, certain unfair labor98 NLRB No. 48. AMEIRICANMANUFACTURING COMPANY OF TEXAS227practices, and recommending that it cease and desist therefrom andtake certain affirmative action as set forth in the copy of the Inter-mediate Report attached hereto.The Trial Examiner also found thatthe Respondent had not engaged in certain other alleged unfair laborpractices and recommended dismissal of these allegations.There-after, the Respondent filed "exceptions and objections" to the Inter-mediate Report and the Union filed exceptions and a supporting brief.The Respondent's request for oral argument is hereby denied, asthe record, the exceptions,-objections, and brief, in our opinion, ade-quately present the issues and the positions of the parties.The Board has reviewed the rulings of the Trial Examiner andfinds that no prejudicial error was committed.The rulings are herebyaffirmed.The Board has considered the Intermediate Report, theexceptions, objections, and brief, and the entire record in the case,and hereby adopts the findings, conclusions, and recommendationsof the Trial Examiner with the exceptions and modifications notedbelow.1.The Trial Examiner found, and we agree, that the Union'snotice to the Respondent on March 15, 1950, about the terminationof the unfair labor practice strike constituted an incomplete back-to-work application, which had to be perfected by the individualstrikers presenting themselves for work or otherwise making knowntheir availability.As fully set forth in the Intermediate Report,Union Representative Metker, in a telephone conversation on March15 with the Respondent's general m Inager, Messer, informed Messerthat "the local union had voted to call the strike off unconditionallyand send all the men back to work who were currently off the job."Messer agreed that the men should report individually to indicatetheir availability, and to ascertain whether or not their jobs werestill available.The Union therefore informed the strikers to makeindividual applications.Furthermore, the Union itself filed indi-vidual back-to-work applications with the Respondent on behalfof a substantial number of the strikers.Although the Union on March 15 wrote the Respondent that allthe strikers were available for work, the letter expressly confirmedthe earlier telephone conversation.'The Respondent therefore hadno reason to believe that by this letter the Union intended to indicateawithdrawal of the offer to have the strikers perfect individuallythe Union's reinstatement request.Accordingly, we find, as did theThe letter read in pertinent part as followsThis iNill confirm our telephone conversation of this date wherein you were advisedthat the people who were on strike had voted unconditionally to return to work.This is to further advise that all such men involved in the strike have voted to returnto work immediately and were, as of our telephone conversation of this date,availablefor wm 1, 228DECISIONS OF NATIONAL LABOR RELATIONS BOARDTrial Examiner, that the Union agreed withthe Respondent thatindividual applications by the strikers were necessary to perfect itscollective application, and therefore that thosestrikerswho applied,from about 3 to 10 months after the termination of the strike, and thosewho never applied, abandoned their employment 2 and were not dis-criminated against by the Respondent.'We are not, as the dissentsuggests,inferring abandonment of employment by these strikerssolely from the fact that there is no evidence that the strike continued.As we have found, the Respondent was notified on March 15 that thosestrikers interested in returningwouldapply for reinstatement.Theirfailure to do so, or to communicate with the Respondent within areasonable time thereafter, convinces us that they abandoned theiremployment with the Respondent.The Trial Examiner also found, and we agree, that the Respondentviolated Section 8 (a) (1) and (3) of the Act by failing to reinstate,because it had replaced, unfair labor practice strikers who perfectedthe Union's March 15, 1950, reinstatement application by applyingindividually for reinstatement.'We further find that whether theRespondent's discrimination against these employees is viewed as aviolation of Section 8 (a) (3) or of Section 8 (a) (1) of the Act,or both, the remedy as set forth in Section V of the IntermediateReport, entitled "The Remedy," is appropriate and necessary to cor-rect the unfair labor practices involved herein.2. In support of his finding that the strike of the 12 foundry em-ployees was a protected concerted activity, the Trial Examiner re-ferred toDouds v. Retail Store Union,173 F. 2d 764.Whateverthe impact of that decision on the rights of minority employee groupsapart from a certified representative, we find it unnecessary here torely on the cited case.As noted by the Trial Examiner, althoughthe Union's international representatives did not authorize the workstoppage of the foundry employees before it took place, the Unionitself ratified and approved the strike and dealt with the Respondentconcerning it.3.The TrialExaminer'sfinding that the Respondent violated Sec-tion 8 (a) (1) of the Act by the coercive remarks of Foreman SamGillard to the wife of employee Ernest A. Schulbach is based uponthe testimony of Mrs. Schulbach.The General Counsel, however,presentedMrs. Schulbach's testimony in rebuttal for the limitedpurpose of attacking the credibility of Foreman Gillard, who denied2The record does not indicate that the strikers who did not apply continued on strike.3The instant case is to be distinguished from one in which a union attempts to waivereinstatement rights of strikers(Old TownShoeCompany,91 NLRB 240, 243).Here theUnion did not attempt to waive such rights.By not making a complete reinstatementrequest, and agreeing that the strikers would apply individually,itmerely left theassertionof their reinstatement rights to the individual strikers.Old TownShoeConnpany,91 NLRB 240 , KansasMilling Company,86 NLRB 925. AMERICAN MANUFACTURING COMPANY OFTEXAS229making the remarks, and not as affirmative evidence in support ofthe allegations in the complaint.We therefore must find that this incident did not violate Section 8(a) (1) of the Act.'OrderUpon the entire record in this case, and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that the Respondent, American ManufacturingCompany of Texas, Fort Worth, Texas, its officers, agents, successors,and assigns shall :1.Cease and desist from :(a)Discouraging membership in United Steelworkers of America,CIO, or in any other labor organization of its employees, by discrim-inating in regard to their hire or tenure of employment, or any termor condition of their employment.(b)Discharging or discriminatorily refusing to reinstate employeesfor the reason that they engaged in strike or concerted activities pro-tected by the Act.(c)Unlawfully soliciting individual employees, where such em-ployees are represented by a collective bargaining agent, to discon-timie or abandon strike activity.(d) In any other manner interfering with, restraining, or coercingits employees in the exercise of their right to self-organization, toform labor organizations, to join or assist United Steelworkers ofAmerica, CIO, or any other labor organization, to bargain collectivelythrough representatives of their own choosing, and to engage in con-certed activities for the purpose of collective bargaining or othermutual aid and protection, or to refrain from any or all of suchactivities, except to the extent that such right may be affected by anagreement requiring membership in a labor organization as a con-dition of employment, as authorized in Section 8 (a) (3) of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a) Offer the employees named in Schedules 1 and 2 of Appendix Dof the Intermediate Report immediate and full reinstatement to theirformer or substantially equivalent positions, without prejudice to theirseniority or other rights and privileges, as provided in Section V of theIntermediate Report, entitled "The Remedy."6In discussing whether Foreman Cecil Clay's back-to-work solicitation of employee B LParry violated Section 8 (a) (1) of the Act, the Trial Examiner inadvertently referred toincident(c) in Section F of the Intermediate Report as incident (g). The IntermediateReport is hereby corrected so that the discussion of this incident in the last two paragraphsof Section F will refer to incident(c) instead of incident (g).998669-vol 98-53--16 ' 230DECISIONSOF NATIONALLABOR RELATIONS BOARD(b)Make whole the employees named in Schedules 1, 2, and 3 of'Appendix D of the Intermediate Report, in the manner set forth inSection V of the Intermediate Report, entitled "The Remedy," 6 forany loss of pay they may have suffered byreason of the Respondent'sdiscrimination against them.(c)Upon request,make available to the Board or its agents, forexaminationand copying, all payroll records, social security paymentrecords, time cards, personnel records and reports, and all other rec-ords necessary to analyze the amountsof back pay due and the rightsof employment under the terms of this Order.(d) Post at its plant at Fort Worth, Texas, copies of the notice at-tached to the Intermediate Report and marked "Appendix E." 7Copies of said notice, to be furnished by the Regional Director for theSixteenth Region, shall, after being duly signed by the Respondent'srepresentative, be posted by the Respondent immediately upon re-ceipt thereof and maintained by it for sixty (60) consecutive daysthereafter,in conspicuousplaces, including places where notices toemployees are customarily posted.Reasonable steps shall be taken bythe Respondent to insure that said notices are not altered, defaced, orcoveredby anyother material.(e)Notify the Regional Director for the Sixteenth Region in writ-ing, within ten (10) days from the date of this Order, what steps theRespondent has taken to comply herewith.IT ISFURTHER ORDEREDthat the allegations of the complaint relatingto the employees listed in Schedule 4 of Appendix D of the Inter-mediate Report, as well as such other allegations of the complaint notaffirmatively sustained in the Intermediate Report or in the Decisionherein, be, and they hereby are, dismissed.MEMBER STYLES,dissenting in part:Unlike my colleagues, I would find that the Union's notice to theRespondent on March 15, 1950, that it had voted to call off the strikeunconditionally and send all the men back to work, was a completeand unconditional application for reinstatement.It seems unrealisticto construe Metker's statement to Messer that the strike had beencalled off unconditionally and that the strikers were being sent backto work as an agreement that there would be no unconditional appli-cationuntilthe strikers applied individually.In this connection it6That portion of Section V of the Intermediate Report, entitled"The Remedy,"whichreads "It is,therefore found that the 12 strikers listed on Schedule A are entitled to backpay from March 6, 1950," is hereby amended to read "It is,therefore,found that the 12strikers listed on Schedule 1 are entitled to back pay from March 6, 1950."7 This notice,however, shall be and it hereby is amended by striking from the firstparagraph thereof the words,"The Recommendations of a Trial Examiner"and substitutingin lieu thereof the words,"A Decision and Order."In the event that this order is enforcedby a decree of a United States Court of Appeals,there shall be substituted for the words"Pursuant to a Decision and Order"the words"Pursuant to a Decree of the United StatesCourt of Appeals,Enforcing an Order." AMERICAN MANUFACTURING COMPANY OF TEXAS231is to be noted that Metker's reply to Messer's refusal to reinstate re-placed unfair labor practice strikers was, "I just wanted to let youknow the action taken by the local union."Certainly any ambiguityas to whether or not the Union agreed -that individual applicationswould first have to be made, is clarified by its letter of March 15, 1950,which was unquestionably a clear, complete, and unconditional appli-cation for reinstatement, to which the Respondent made no reply.Nor do I construe the fact that the Union filed individual applicationson behalf of some strikers as evidence of the alleged agreement, butrather as an exertion of special diligence by the Union to get thestrikers back on their jobs.As the Union's reinstatement request was,in my opinion, complete and unconditional, the Respondent was re-quired to makea validreinstatement offer 8However, it illegallyrefused to reinstate any unfair labor practice strikers it had replaced,9although it had refused, when requested on several occasions, to iden-tify the strikers who had been replaced, a matter peculiarly within itsown knowledge. I would find that the Respondent by its unlawfulconditional acceptance of the Union's unconditional offer to terminatethe strike and return the employees to work discriminated against allthe strikers, and accordingly I would grant them reinstatement andback pay from that date.But even if I were to agree that the Union's application was notcomplete, I see no convincing reason for departing in this case fromthe Board's usual practice of affording unfair labor practice strikersthe right to reinstatement upon a current request.10 In comparablesituations-where there has been no request for reinstatement or therequest has been inadequate-it has been the Board's policy to orderthe employer to reinstate upon application those strikers who havenot theretofore applied, dismissing replacements if necessary, and tomake such employees whole for any loss of wages they may suffer asa result of the employer's failure to honor such application 11As aminimum, in certain situations, the Board has required the employerto place unfair labor practice strikers who apply for reinstatementand for whom no employment is immediately available at the time ofapplication, upon a preferential hiring list to be offered reinstatementto their former or substantially equivalent positions before other per-sons are hired for such work, with back pay from the date such em-ployment becomes available to the date the Respondent offers them6De Soto Hardwood Flooring Company,96 NLRB 382;Cathey Lumbei Company,86NLRB 157.eF. A Laboratories,Inc,90 NLRB625, 686, footnote 50.111 see no warrant foidrawing theconclusion,as my colleagues have done,that thestrikers involved here abandoned theiremployment solelyfrom the fact that there is noevidencethat theycontinued to strike.11Crowley'sMilk Company,Inc ,b8 NLRB1049 ;JulianFreirichCo , 86 NLRB 542 andeasescited therein 232DECISIONS OF NATIONAL LABOR RELATIONS BOARDreinstatement " I do not see why either of these approaches shouldnot be employed here.There may be room for reasonable disagree-ment as to the effect of the Union's request for reinstatement, in this,case.But I can see no basis-even accepting the majority's view onthat issue-for depriving these unfair labor practice strikers of thejob protection to which, under well established authority, they areentitled.MEMBER HOUSTONtook no part in the consideration of the aboveDecision and Order.Intermediate ReportSTATEMENT OF THE CASE-Upon a charge and amended charges duly filed by United Steelworkers ofAmerica, CIO, herein called the Union and at times the CIO, the General Counselfor the National Labor Relations Board, by the Regional Director for the Six-teenth Region (Fort Worth, Texas), issued his complaint dated December 221950, against American Manufacturing Company of Texas,' herein called theRespondent, alleging that the Respondent had engaged in and was engaging iiiunfair labor practices affecting commerce within the meaning of Section 8 (a)(1) and (3) and Section 2 (6) and (7) of the National Labor Relations Act,61 Stat. 136, herein called the Act.Copies of the complaint and a notice ofhearing were duly served upon the Respondent and the CIO.With respect to the unfair labor practices, the complaint as amended at theopening of the hearing alleged in substance :1.That on various dates during the month of December 1949 the Respondentdiscriminatorily laid off nine named employees in violation of Section 8 (a) (1)and (3) of the Act.2That on February 2S, 1950, the Respondent discriminatorily discharged andthereafter refused to reinstate 12 named employees in violation of Section 8 (a)(1) and (3) of the Act.3That after the conclusion, on March 15, 1950, of a strike caused by thealleged unfair labor practices referred to in paragraph 2 above, the Respondent,in violation of Section 8 (a) (1) and (3) of the Act, refused to reinstate to theirformer or substantially equivalent positions, 91 named employees who had un-conditionally applied for such reinstatement, 43 of them until certain subsequentdates specified in the complaint, and 48 of them continuously thereafter.4.That through certain named supervisory employees the Respondent duringFebruary and March 1950, in violation of Section 8 (a) (1) of the Act, (a)warned employees that their collective bargaining representative would not geta contract for S months to 2 years and that those who had signed CIO cards wouldin the meantime lose their vacations, (b) interrogated employees as to theirunion membership and activities; and (c) solicited individual employees duringthe strike referred to above to discontinue their concerted activity.The Respondent, in its answer duly filed, admitted it was engaged in commercewithin the meaning of the Act, but denied generally the allegations of the com-plaint charging it with the commission of unfair labor practices.'2KangasMilling Company,86 NLRB 925 ;L. A Laboratories, Inc,86 NLRB 711The complaint and other formal papers were amended at the hearing to show thecorrect corporate name of the Respondent as set out above AMERICAN MANUFACTURING COMPANY OF TEXAS233Pursuant to notice,a hearing was held at Fort Worth, Texas,between Febru-ary 1 and February 19, 1951,before Arthur Leff, the undersigned Trial Examiner,duly d'signated by the Chief Trial Examiner. The General Counsel, the Re-spondent,and the Union were represented by counselFull opportunity to beheard,to examine and cross-examine witnesses,and to introduce evidence wasafforded all parties.At the opening of the hearing,motions of the General Counsel were granted toamend the complaint in certain minor particulars.At that time also, a motionof the General Counsel, to require the Respondent to furnish particulars withregard to certain aspects of its defense,was denied.At the close of the GeneralCounsel's case, the following motions made by the General Counsel were grantedwithout objection:(a) To amend the complaint by deleting therefrom all allega-tions relating to the layoff in December 1949 of the nine named employees, re-ferred to above in paragraph numbered 1;' (b) to amend the complaint bydeleting therefrom the names of the following employees who were among thosealleged to have been discriminatorily denied reinstatement after the strike :Allen S.Britton,Orville H. Hudson,J C. Hunter,Sam D.larnigan, Eugene C.Luper,E. H. Mapps,V. 0 Seely,F G Swindle,Jr, Don E.Wheeler, and Sam H.Wray,Jr.;' and(c) to amend the complaint to conform to the proof with respectto the dates when certain other employees allegedly discriminatorily denied rein-statement were ultimately gi anted reinstatement to their former or substantiallyequivalent positions.A motion of the General Counsel was granted over theobjection of the Respondent to amend the complaint by alleging that the Respond-ent refused on March 6 and 11,1950,as well as on March 15, 1950,to accept theunconditional application for reinstatement of the striking employees named inthe complaintAlso at the conclusion of the General Counsel's case, a motion ofthe Respondent was granted,over the objection of the General Counsel, to dismissfor want ofsubstantial proof the allegations of the complaint relating to dis-crimination against three of the employees named in the portion of the complaint1 eferred to in paragraph numbered 3These employees were L. R Bradshaw,L. E. Mitchell,and C. D. Williams.Another motion of the Respondent to dismissfor insufficiency of proof the allegations of the complaint that the Respondent hadviolatedSection S(a) (1) by interrogating employees concerning their unionmembership and activities was granted with the consent of the General Counsel.The Respondent made a number of additional motions to dismiss the complaintas a whole as well as certain specific allegations thereof for lack of proof, butthese were denied with leave to the Respondent to renew at the close of the entirecase.When such motions to dismiss were renewed,ruling thereon was reservedThese motions are now disposed of in accordance with the findings of fact andconclusions of law made below.Counsel for the parties declined to avail them-selves of the opportunity granted them to argue'orally upon,the record.OnApril 16, 1951,briefs were received from the General Counsel,the Respondent,and the Union.Upon the entire record in the case, and from my observation of the witnesses,Imake the following :2 Prior to the motion to amend the General Counsel had litigated fully the subject matterof the deleted allegationsWith regard to these particular allegations,the amendment istherefore deemed to have the effect of a dismissal with prejudiceThe employees involvedin the deleted allegations were B.D. 1lfoore, CH. Franklin,C.L.Honeycutt,Carl E.Burns, F C. Lemme. G W. Hale, Jacob Carr, H S Corum. and L E. Butler.3What has been said in the preceding footnote with regard to the effect of the amend-ment applies equally here 234DECISIONS OF NATIONAL LABOR RELATIONS BOARDFINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTAmericanManufacturingCompanyof Texas, a Texas corporation,is engagedat Fort Worth, Texas, in the manufacture and sale of oil field equipment andUnited States ordnance shells.During the 12-month period preceding thehearing, it purchased raw materials consisting of steel, iron, and relatedproducts having a valuein excessof $1,000,000, of which approximately 75 per-cent was shipped to its Fort Worth plant from points outside the State ofTexas.During the same period the Respondent manufactured finished prod-ucts of a value in excess of $1,000,000, of which approximately 35 percent wasshipped by it from its Fort Worth plant to points outside the State of Texas.The Respondent admits that it is engaged in commerce within themeaning ofthe Act, andit is so found.I.THE ORGANIZATIONINVOLVEDUnited Steelworkers of America, affiliated with the Congress of IndustrialOrganizations, is a labor organization admitting to membership employees ofthe Respondent.Ili.THE UNFAIR LABOR PRACTICESA. Sequence of eventsOn January 13, 1950, the CIO was certified as the collective bargaining agentof the Respondent'sproduction and maintenance employees,superseding theInternational Association of Machinists which previously had enjoyed con-tractual relationswith the Respondent.Negotiations for a contract werebegun several weeks later, with the CIO represented at the negotiations by aninternational staff representative as well as by an employee negotiating com-mittee.At the end of February, when the strike began, the negotiations werestill continuing.No formal or regular grievance procedures had in the mean-time been established.On February 27, 1950, a grievance arose in the Respondent's foundry relatingto the operation of rattlers on the day shift:'Rattlers are machines commonlyfound in foundry operations.They are revolvingvessels in which castingsare placed and tumbled about for the purpose of removing sand and smoothingthe surfaces of castingsWhen in operation, the rattlers produce considerablenoise and emit a spray of sand dust. The Respondent agreed at the hearingthat. the noise and dust were "obnoxious," although it disputed the Union'scontention that they created hazardous working conditions.The Respondenthas three rattlers in its foundry, one large one and two smaller ones, the largeone located immediately adjacent to the area where coremakers and theirhelpers work, without any separating partition, and the smaller ones located inthe cleaning room which is separated from the coremaking area by a 14-footpartition, of which the lower 7 feet is of corrugated sheet metal and the upper7 feet is of 1/2-inch heavy wire mesh.Normally, the rattlers are not operatedon the first shift, but only during the second or third shifts when coremakersand others in the coremaking and cleaning area(except sandcutters and those4 The foundry. one of several departments in the Respondent's plant.employed at thattime about 80 employees distributed over 3 shifts.Just how many were employed on thefirst shift does not appearThe total employee complement in the plant then numbered,approximately 375 AMERICAN MANUFACTURING COMPANY OF TEXAS235'shop helpers who feed the machines)are not at work.Before February 27,the rattlers had not been run onthe day shiftformany months. In lateFebruary, however,the Respondent found itself in a position where there hadbeen stored up in the foundry a large surplus of castings awaiting rattling andother cleaning processes preparatory to going to the machine shop.Becausethis had developed a bottleneck in the Respondent's production schedules,Plant Superintendent Ed Lott instructed Foundry Foreman William Sandersto take corrective measures to expedite the flow of, castings into the machineshop.Consequently, Sanders directed that the rattlers be placed in operation.during the day shift on February 27.'The start of the rattling operation at' about 12: 30 p. m on February 27 educedan immediate complaint from a number of coremakers.The complaint was made-to Joseph Robinson, a coremaker who was also the president of the CIO plantlocal and chairman of its negotiating committee.Robinson referred the griev-ance to Lee J. Metker, the CIO staff representative. Shortly before the startof a contract negotiating conference early that afternoon, Metker, in the presenceof Robinson and other members of the Union's negotiating committee, advisedPlant Superintendent Lott of the employees' complaint.`As explained by Met-ker, the basis of the complaint was that the daytime operation of the rattlerscreated hazardous working conditions for the men working nearby.MetkertoliiLott the flying dust was injurious to the men's health and the noise wassuch as to prevent them from hearing warning signals on the overheadcranes.Lott disclaimed familiarity with the situation but promised to look into it andletMetker know.The Union allowed the-grievance to rest there, at least forthe time being, and made no further mention of it at the contract negotiating-meeting that afternoon where negotiations were conducted and apparentlyconcluded with regard to the health and safety provisions to be inserted in thecontract.Nor was any further mention made of it by the Respondent that day.and the rattlers continued to operate until near the close of the day shift.At about 8: 30 the next morning, the rattlers were again loaded with castingspreparatory to continued operations.At that time Robinson inquired of Fore-anan Sanders whether Lott had spoken to him about operating the rattlerson the day shift.When Sanders replied that Lott had not, Robinson repeatedto him the complaint ,made to Lott the day before about the hazardous work-ing conditionsSanders' only response was that the work must go on. The-iattlerswere not immediately turned on that morning, but at about 12: 30'p. in Sanders notified Robinson that he planned to start the rattlers at about3 p, m. Nothing further was said by Robinson at the time. During the noonhour, however, a group of about 20 foundry employees, including the 12 whowere ultimately discharged, met and agreed that if the rattlers were againstarted during the day shift they would concertedly walk off their jobs inprotest andmeet in analley outside the foundry buildingAt about ' 2 : 30 p. in the Respondent started one or both of the smallerrattlers located in the cleaning room.No sooner did this occur when about20 foundry employees, almost all of whom worked in the coreroomand cleaning-room, arose and walked out to the alley in accordance with their prearrangedplan.They were followed out by Sanders who demanded to know why theywere not working.' Sander`s was told that the Respondent's departure from,'There is a conflict in testimony as to whether other representatives of management were-present at the time.Metker testified that C L. Messer, the Respondent's general manager,and Harry Graham, ,its personnel director, were also present.This was denied by Messer,Graham, and Lott. -., Robinson in his testimony did not refer to the presence of any man-agement representative other than Lott.Metker's testimony in this respect, to the extent'it conflicts with the testimony of the others, is not credited. 236DECISIONSOF NATIONALLABOR RELATIONS BOARDitsusual practice of not running the rattlers when men were working in theimmediate vicinity had created dangerous conditions, under which the menwere unwilling to work. Sanders agreed to cut off the rattler if the men re-turned to their jobs.At about 2: 45 p. in. the rattler was stopped and themen went back to their stations of work. Shortly afterwards Sanders cameto Robinson to inquire why he had acted as spokesman for the group. Robin-son explained that because of the absence of a contract and' a grievance pro-'cedure he had undertaken to speak for the men in his capacity as presidentof the local.After the first of the two walkouts that were to occur that day. Sandersreported to Superintendent Lott the foundry employees' objections to theoperation of the rattler on the day shift and the action they had taken to supporttheir grievance.He also told Lott-although so far as the record shows lie didnot tell the men-that he had wet down the rattler, a process which reducesthe dust but does not eliminate the noiseLott then came to the foundry,and on his instructions, one of the smaller rattlers was again turned on.Itwas now about 3 p in , a half-hour before the end of the first shift.Instantaneously with the restart of the rattler operation, 12 of the 20 em-ployees who had walked out earlier that afternoon again arose and left thefoundry building.The 12 are those alleged in the complaint to have been dis-criminatorily discharged on February 28, 1950With exception of 1, W. JBunch, a cupola tender whose regular station of work at the foundry was somedistance away, all worked in the coremaking area of the foundry. In the groupof 12 were 7 of the 8 coremakers then employed by the Respondent.° The namesof the 12, together with their respective job classification. follow:A J. HudsonFloyd LenhartO C. BrownW O. RobertsonJ. J. RobinsonFred HuffmanOliver JacksonW. J. BunchClarence CampbellM. C. MaskWiley FranklinC. J. SmithCoremaker ACoreinaker AShop helperCoremaker ACoremaker ACoremaker AShop helperCupola tenderCoremaker ACoremaker AMolder AShop helperThe 12 met as before in the alley, located outside the foundry building on com-pany property.There they were approached by Lott who, addressing Robinsonas the spokesman for the group, asked what objections the employees had to theoperation of the rattlerRobinson, replied that the rattler was noisy,' dusty,and unsafe.He added, however, that if Lott desired to discuss the grievancehe would be glad to assemble the Union's negotiating committee with a viewtoward meeting with Lott and working out a peaceful solution. But Lottrefused to discuss the subject further. "Well, for right now," he warned them"either go back to your jobs and go to work or you will be removed from the pay-roll."And when Robinson declared the men would not work with the rattlersrunning, Lott instructed Sanders to have Godfrey Heidecker, lead man of thecoreroom, identify the men in the group of 12 and have their cards removed6This is, exclusive of those classified as coremaker C, a classification used by the Respond-ent to describe a shop helper or laborer In the coreroom.There were two in that classifica-tion. AMERICAN MANUFACTURING COMPANY OF TEXAS237from the rack. The removal of theircards meantin effect that the 12 werebeing discharged.When Lott had left,Robinson advised the men inthe alley that he wouldmake the roundsof the plant to notify the rest of the Union's negotiating com-mittee what had occurredOn his way, Robinson observed that Lott, Sanders,and Heidecker were actually engaged in pulling cards from the rack.Robinsonwent on to the various plant departments where he apprised the union committee-ment of the recent happenings.He then returned to the 12 and told them toleave the plant property. It was now about 3: 15 p. in., and by this time menwere coming out from all parts of the plant. Before leaving the Respondent'smeeting at the union hall that afternoon.At the union meeting held at 4 It. in , the membership was given a reportof what had occurred on that and the preceding clay with regard to the rat-tlers.The membership voted to strike in support of the 12 men who had beendischarged that afternoon.The strike, accompanied by picketing of the Respondent's premises, lastedfrom February 28 until the morning of March 15, 1950' Although the Inter-nationalof the Union did not give advance authorization to the strike action,it thereafter in effect ratified and approves the action taken by authorizing theexpenditures of funds to support the strike and by otherwise upholding theposition taken by the strikers.At no time did it assert that it regarded theactiontaken on the local level as being `wildcat" action.While the strike was in progress, the Respondent continued to operate behindthe picketline.Roughly 30 percent of those employed on February 28 crossedthe picketlinesduring the course of the strike. The Respondent soughtreplacements for striking employees and hired about 73 of themOn the first (lay of the strike the Union's international staff representativecontacted the Respondent to seek a meeting to negotiate a settlement, butbecause ofthe unavailability of the Respondent's attorney, no meeting washeld until March 6.On that (lay the CIO submitted a written strike settle-ment proposalThe Union proposed: (1) That settlement of the terms andconditions of the contract then under negotiation should not be made a conditionprecedent for the settlement of the strike, and (2) that all employees thenoff the job should be returned to work immediately "without reservation orqualification, other than that the company accept its obligation under theLabor Management Relations Act to bargain with the [Union] with respecttowages, hours and other conditions of - work-.", The. Respondent, rejected,the proposal. In substance the Respondent's position was that it would notreinstate the 12 foundry employees whom it had discharged; that it wouldnot return those employees who had been guilty of misconduct on the picketline; and that it would not displace replacements to make room for returningstrikers.The Respondent expresseditswillingness,however, to accept thereturn of all striking employees who had not been replaced and who did notfallwithin the excluded categories indicated aboveAt a later meeting heldon March 11, the Union proposed to return to work all employees who caredto report with the exception of Robinson, and to have his case adjudicated bythe Board as a test case, the outcome of which would determine whether theremaining discharged foundry employees should be entitled to retain theirAlthough the strike was called to support the 12 men who were discharged, the picketsigns that were carried made no reference to the discharges or to the events leading to it.he legs. ds'on'the pieketasigns refeied,.to the absence of it contract and to allegedauh-standard wages paid by the Respondent. 238DECISIONS OF NATIONAL LABOR RELATIONS BOARDjobs.The Respondent rejected this proposal as well, reiterating its previousposition with regard to the 12, and adding that its gates were still open for all-who wanted to come back, except those who had been replaced or had been-guilty of misconduct.8The Respondent failed, however, to comply with theUnion's request that it supply the names of those claimed to be guilty ofmisconduct.At a union meeting held on the morning of March 15, attended by about460 to 75 employees, the membership voted to accept the recommendation ofits negotiating committee and of the CIO staff representatives that the strikebe called off and that the striking members apply unconditionally for theirold jobs. Immediately after the union meeting, Staff Representative Metkerof the CIO telephoned General Manager Messer of the Respondent and informedhim of the action taken at the local union meeting.Messer expressed his-pleasure, but advised Metker that although the Respondent would take back.all it could use then, it would not displace replacements ; that it would takesome time before some employees would be restored to their jobs, and that.some of them could not expect ever to be restored.' In a letter to the Respondentwritten later that day, Metker confirmed his telephonic advice to Messer.Upon the conclusion of the strike, or shortly thereafter, a substantial num-ber-although by no means all-of the employees who had failed to reportforwork during the strike called at the plant and individually applied fortheir former jobs. In general-but with deviations that will be indicated-below-the Respondent pursued the following policies with regard to returning,strikers :(1)None of the 12 foundry employees whose walkout on February 28 had-precipitated the strike were permitted to return to their jobs, even thoughthey had not been replaced.As to them the Respondent's position was and stillis that they had been discharged for insubordination and were no longer entitled-it) the status of employees.(2) Striking employees who the Respondent claimed had engaged in improper-conduct on the picket line were denied reinstatement on that account.There-were several in this category.Of these, only one-E. A. Schulbach-is allegedin the complaint to have been illegally discriminated against, the General'Counsel having apparently satisfied himself in the course of his investigationthat the Respondent's action was proper with respect to the others.(3)Striking employees whose positions had not been filled during the strikeand for whom work was available were-with certain exceptions noted below-restored to their former positions without loss of rights.As to them, there-is,of course, save for the exceptions, no claim of discrimination in this case.(4)Striking employees applying for their jobs before March 29, 1950, whohad been replaced during the strike or for whom jobs were not otherwise.available,were denied immediate reinstatement to their former jobs, the-Respondent declining to lay off any replacements to make room for returningstrikers.In some but not all cases returning strikers in this category wereoffered positions in lower classifications.Those reporting back before March29, 1W')0, and not immediately reinstated to their foriner positions-again with8Although Metker testified that on March 11 the Unionalso suggestedthat theRespond-ent reinstate all strikersexcept the 12, leaving their case to be adjudicatedby the Board,h s testimonyon cross-examination reveals that this was not made as a definite offer, butwas merelymentioned as a suggestionto which the Union mightgive consideration.eAlthough Messer deniedtellingMetker thatceitain employeescouldnever expect rein-statement, I credit Metker's testimony to that effect, since it is consistent with the-position the Respondenthad maintainedup to that time AMERICAN MANUFACTURING COMPANY OF TEXAS239cei tarn exceptions to be noted below-were placed upon a preferential list forrecall to jobs in their former classifications when vacancies subsequently arose.(5)Employees who did not personally report for work on or before March29, 1950, were terminated on the records of the Respondent that day, regardlessof whether or not they had been replaced, the Respondent making no effortto communicate with them to determine whether they were available for work.The few in this group who subsequently applied for work were, with oneexception, considered and treated as applicants for new employment.B. The issuesThe broad issues to be resolved are these: (1) Was it an unfair laborpractice for the Respondent to discharge and thereafter refuse to reinstatethe 12 foundry employees who left their jobs in protest of the rattler operation(.nFebruary 28, 1950? (2)Was the strike which followed one that wascaused or prolonged by the Respondent's unfair labor practices? (3) Did theRespondent illegally discriminate against the individual employees named in thecomplaint to whom reinstatement was denied or delayed after the abandonmentof the strike?There is also in issue the question of whether the Respondent unlawfully(trenched upon employees' statutorily guaranteed rights by soliciting individualemployees to return to work during the course of the strike, and by the utterance^cofcertain alleged coercive statements.Because this issue lies outside the mainstream of the central issues of the case, the facts relating to it have not yetbeen reported, and its consideration will be deferred until the other issues havebeen disposed of.'C.The discharge of the 12 foundry employees as an unfair labor practiceWere the 12 foundry employees illegally discharged, as the General Counsel(contends, because they had exercised their statutory right to engage in concertedactivities for their mutual aid and protection?Or were they validly dischargedfor insubordination, as the Respondent contends, because they left their stations,ofwork and refused during working hours to heed the instructions of the plantsuperintendent to return?As has been seen, the 12 employees in question, acting in concert, ceased workin support of their grievance against the Respondent with regard to the day-shift,operation of the rattlers.It is immaterial whether their purpose was simply tosecure a meeting to discuss the grievance which previously had been presentedor to 'exert collective pressure upon the Respondent to eliminate the cause of.theirgrievance.Under either view, their action constituted a form of con-,certed activity for mutual aid and protection.As the day-shift operation of therattlers was a matter directly relating to their conditions of employment, andparticularly as it represented a change in their preexisting conditions, theemployees "enjoyed, under the Act, the protected right to discuss this subject,collectively with the Respondent, to present grievances and demands with respectto it, and if they saw fit, to reinforce their demands by striking."Pacific Powder84 NLRB 280, 283-4. The Respondent's claim, on which it placesgreat stress, that there was no merit to the grievance, is entirely beside thepoint.10Even if the factual ground of the Respondent's claim be assumed, there10The Respondent relies upon opinion testimony of its witnesses to the effect that the(lust and noise from the rattlers, while "obnoxious," was not such as actually to endangerthe health and safety of employees in the coremaking area.Whether the Respondent wasright and the striking coremakers wrong on the merits of the grievance, is an issue of factthat need not be decided here. for it is not controlling on the inquiry 240DECISIONS OF NATIONAL LABOR RELATIONS BOARDwould yetbe no legal basis for its argumentthat the concerted action of theemployees was unprotected.The right,safeguardedby the Act,to engage inconcerted action formutual aid and protection is not conditioned on the merits ofthe controversy.The Actdoes not contemplatethat employeesengaging in con-certed activitymust assumethe riskof forfeitingtheir statutory protectionshould it later be found as a fact that substantively their grievance was anunjustifiedone.Althoughcertain typesof concerted activity have been con-demned by the Board and the courts as unprotected, it has always been becauseof the illegality or indefensible character of the method employed on the unlaw-fulness of the objective, never because of the merits of the dispute." It is notfor the Board to say whether the employees acted reasonably in undertakingcollective action.Itis enoughthat the activitywas undertakenin support ofwhat the employees believed, whether mistakenly or not, was a justified grievanceagainst their employer.Firth Carpet Co. v. N. L. R. B,129 F. 2d 633, 636(G. A 2)On the record of this case I am fully satisfied that the employees inquestion believed in good faith that the day-shift operation of the rattlerscreated hazardous working conditions, and I find that there existed with theRespondent at the time a bona fide labor dispute with regard to such conditionsUnder circumstances analogous to those present here, the Board, with courtapproval, has consistently held that work stoppages occurring during w-orkmghours to present or to force the correction of alleged grievances relating toconditions of employment, constitute not insubordinate conduct, but protectedconcerted activity for which those whoengage initmay not legally be discharged.And this has been so even where it has appeared that the concerted activitywas participated in by only a minority of the employees and was followed by arefusal to obey an order to return to work. See, eg.,Aldora Mills,79 NLRB 1,enfd.N. L R. B v AldoraMills,180 F. 2d 580 (C. A. 5) ;Kennametal, Inc.,80NLRB 1481, enfd.N. L. R B. v. Kennainetal, Inc.,182 F. 2d 817 (U. A. 3) ;Greensboro Coca ColaBottling Company,82 NLRB 543, enfd.N. L. R. B. Y.Greensboro Coca Cola Bottling Company,180 F. 2d 840;Gullett Gin Company,Inc.,83 NLRB 1, enfd. as modified,Gillett Gin, Company, Inc. v N. L. R B.,179F. 2d 499 (C. A. 5);Olin Industries, Inc.,86 NLRB 203.But, while not questioning the validity of this rule as applied to unorganizedemployees, the Respondent contends the situation is different where a certi-fied bargaining agent is on the scene.As the employees in question wererepresented by such an agent, theRespondentargues that they may not claim theprotection of the Act for the reasons that their concerted action was undertaken(1)without the Unions authorization; (2) in contravention of the Union'sconstitution,and (3)"in derogation of the rights"-of the Union with which,alone, "under mandate of law" the Respondent could deal and reach agree-11To illustrate, concerted activity has been held unprotected where it was for an unlawfulpurpose(ThompsonProducts,Inc., 72NLRB 886), or in violation of a contract(ScullinSteel Company,65 NLRB 1294),or employed methods that were illegal or so indefensibleas to overcome Congress'presumed intent to sanction it, such as a plant seizure(NL. R B.v Fansteel Corp,306 U. S 240), or a slowdown(Elk Lumber Co,91 NLRB 333), of arefusal by employees while remaining at work to perform part of their delegated duties(N. L R B v MontgomeryWard, 157 F 2d 486)None of the elements just referredto is present here.There was no breach of contractexpress orimplied, because there wasno contract and no established grievance procedure in existence;therewas no plantseizure and no refusalby the employees to leave theRespondent's premises in defiance ofIts orders, there was merely a peaceable and orderly withholding by the employees of theirservices pending settlement of a stated grievance, and it took the traditional form of acomplete cessation of work by the participating employees. AMERICAN MANUFACTURING COMPANY OF TEXAS241iuent.'=With this position I am unable to agree. The first two points arebriefly disposed of.The right guaranteed to employees to engage in concertedactivities exists independently, of union sanction and approvalIt has been heldthat concerted activity, otherwise lawful, is not removed from the shelter of theAct either by lack of majority authorization, or want of official union approval,or contravention of the internal regulations of the union whose members engagedin the collective action.Republic Steel Corporation,62 NLRB 1008, 1029-30;Cape Arago Lumber Company,69 NLRB 572;The Perfect Circle Company, 70NLRB 526. CfInternational Union UAW-CIO v. O'Bi len,339 U. S. 459.The Respondent's third point, that the employees' conduct was in "deroga-tion of the Union's rights," requires more extended discussion.Although theRespondent cites no case in its brief, it is evident that it is relying on N.L. R. B.v. Diaper Corporation,145 F 2d 199 (C. A. 4). That case stands for the proposi-tion that where an exclusive bargaining agent has undertaken contract negotia-tions affecting all employees, minority groups within the unit may not, withoutforfeiting their protection under the Act, interfere with the progress of suchnegotiations by seeking through strike action to reclaim part of the dutiesdelegated to the exclusive representative to manage and conduct bargainingnegotiations for all in the bargaining unitThe holding in that case proceedsfrom the premise that the majority representative, alone, is charged with theduty and possesses the authority under Section 9 (a) of the Act to bargainforallin the unit on matters the statute commits to its exclusive representation,and as to such matters the law imposes upon the employer both an affirmativeduty to treat only with the majority representative and a negative duty to treatwith no other.Therefore, reasons the Court, "just as a minority has no rightto enter into separate bargaining arrangements with the employer, so it hasno right to take independent action to interfere with the course of bargainingwhich is being carried on with the duly authorized bargaining agent chosen bythe majority."And where, the Court says, such independent action takes theform of a strike over a matter consigned to the exclusive bargaining authorityof the majority union, the strike must be viewed as one in defiance of the Act'sprovision, and hence outside the contemplated protection of the Act.Draper,however, is not reasonably to be construed as holding that the designation ofa bargaining agent automatically strips minority groups of the privilege ofengaging in lawfully conducted concerted activities in furtherance of interestsfalling outside the exclusive domain of a statutory bargaining agent. SeeIllinois Bell Telephone Company,88'NLRB 1170, 1175;Hamilton v. N. L R. B.,160 F. 2d 465, 468-9 (C. A. 6)."12For factual support of its position, the Respondent points to the fact that the Union'sInternational rather than the local union was the certified bargaining agent, and emphasizesInternational be a party and signatory to all collective bargaining agreements(2)Aprovision reading as follows .The International Union and the Local Union to which the member belongs shallact exclusively as his agent to represent him in the presentation, maintenance, ad-lustnient and settlement of all grievances and other matters relating to terms andconditions of employment or arising out of the employer-eniployee relationship.(3)A provision stating in effect that local unions, their representatives and members,shall have no power to bind the International except where express written authority hasbeen previously conferred(4)A prohibition against strikes called without the approvalof the International president.13 Indeed, the-opinion inDraperitself recognizes that niniority' rights ought to be foundpreserved in certain situations, for it explicitly states, "We do not mean to ' say, ofcourse, that a strike can be called only by a bargainingunion,or that less than a majorityof employees will not be paotected «hen they go on strike in protection of their rights." 242DECISIONS OF NATIONALLABOR RELATIONS BOARDBearing in mind the proviso to Section 9 (a) of the Act, as amended after theDraperdecision,"I think it perfectly clear that theDraperdoctrine is inappositeto the facts of the instant case.Here, unlike inDraper,the concerted activitybore no relationship to the pending contract negotiations affecting the entirebargaining unit.On the contrary,all that was involved was a particulargrievance regarding a particular working condition peculiar to the place of workof the particular minority group of employees engaging in the concerted action.In short, it concerned a matter that the affected employees,acting as individualsor as a collective minority group dehors the union,were expressly privileged bythe proviso to Section 9 (a) of the Act themselves to present and to adjustwiththe Respondent.The Respondent,to be sure,was under no legal com-pulsion to meet and treat with the employees as a minority group;but it wasnot legally prohibited from doing so, and it was privileged,if it desired, toeffect an adjustment with the group independently of the Union,provided onlyit gave the necessary notice to the Union.SeeAgar Packing d Provision Cor-poration,81NLRB 1262,1264-5.Contrary to the Respondent's assertion, itwould not have been violative of "the mandate of the law" for the Respondent tohave dealt with the striking employees on the grievance.Nor would it havebeen "in derogation of the rights of theUnion"; since the privilege the provisogrants individuals and groups to adjust grievances is one that exists inde-pendently of the exclusive bargaining rights of the certified representative.SeeDouds v. Retail Store Union,173 F. 2d 764(C. A. 2).The concerted activityundertaken by the 12 employees in question,aimed as it was at bringing pres-sure upon the Respondent for the adjustment of their grievance,cannot thusbe said to have been illegal in purpose or in defiance of the Act's provisions.And, consequently,it cannot be concluded on the basis of the reasons theRespondent would assign that the employees'concerted activity was removed-from the protection of the Act.In finding as I do that the employees were engaged in a protected concertedactivity,I do not mean to suggest that the Respondent was helpless to cope with-the situation.By concertedly ceasing work,the 12 employees assumed in.effect the status of economic strikers.The Respondent was not obliged tocomply with their demand;it could require them to leave its premises whilethey chose to remain on strike;and it was entitled to replace them withoutincurring any obligation to reinstate them if their positions were filled before-they abandoned their strike activity and unconditionally applied for rein-statement.But it could not,by summary discharge,as it did here,penalize-them for having chosen to exercise their statutorily protected right to engagein concerted activities for mutual aid and protection.The fact that the Re-spondent may have regarded the employees'conduct as insubordinate doesnot absolve it of liability.As it isper sea violation of Section 8 (a). (1) of-the Act for an employer to discharge employees for engaging in concertedactivityprotected by Section 7, it is immaterial that the Respondent's action-was not motivated by union animus or ill intentions.See, e. g.,N. L. R. B. V.Le Tourneau Company,324 U. S. 793, 797;Republic Aviation Corp. v. N. L. R. B ,324 U. S. 793;N. L. R. B. Y. Gluck Brewing Co.,144 F. 2d 847 (C. A. 8) ;Home-BeneficialLife Insurance Co v. N.L. R B.,172 F. 2d 62 (C. A. 4).14The proviso to Section 9 (a) now reads :Provided,That any individual employee or a group of employees shall have the right-at any time to present grievances to their employers and to have such grievances-adjusted,without the intervention of a bargaining representative,as long as theadjustment is not inconsistent with the terms of a collective-bargaining contract or-agieement then in effect:Provided further,That the bargaining representative has,been given opportunity to be present at-such adjustment. AMERICAN MANUFACTURING COMPANY OF TEXAS243.Upon all the evidence it is found that by discharging A. J. Hudson, FloydLenhart, O. C Brown, W. O. Robertson, J. J. Robinson, Fred Huffman, OliverJackson,W. J. Bunch, Clarence, Campbell, M. C. Mask, Wiley Franklin, andC. J. Smith, and by thereafter refusing to reinstate them, for the reason thatthey engaged in concerted activities for mutual aid and protection, the Re-spondent interfered with, restrained, and coerced their employees in the exerciseof rights guaranteed by Section 7 of the Act. And since, as the Board hasfrequently held, the discharge of employees for engaging in protected con-certed activities has the necessary effect of discouraging union membership,it is further found that by such conduct the Respondent also violated SectionS (a) (3) of the Act."Whether the discharges be regarded as in violation ofeither 8 (a) (1) or 8 (a) (3), or both, it is found necessary in order to ef-fectuate the policies of the Act to order reinstatement and back pay for thedischarged employees as provided in the section entitled "The Remedy," below-D. The strike of March 1 to 15, 1950, as one caused and prolonged by theRespondent's unfair labor practicesIt is clear from the record, and it is found, that the strike beginning onMarch 1 was immediately precipitated and caused by the Respondent's illegaldischarge of the 12 foundry employees. It was on that express issue that thelocalmembership voted to strikeThe legends on the picket signs, referringto the absence of a contract and substandard wages, indicate, to be sure, thatonce begun, the strike also had economic objectives.But the law is settledthat a strike directed against an employer's unfair labor practices does notlose its character as an unfair labor practice strike simply because it may alsohave economic objectives.SeeN. L R B. v. Remington Rand, Inc.,94 F. 2d862, 872 (C. A. 2) ;N. L R. B. v. Stackpole CarbonCo., 105 F. 2d 167, 175-6(C. A. 3) ;Happ Bros.,90 NLRB 1513 And on the record of this case I amconvinced that no strike would have occurred, at least at that particular time,were it not for the Respondent's unfair labor practices in discharging the 12.It is the General Counsel's theory that the strike was prolonged as wellas caused by the Respondent's unfair labor practices.He contends that theRespondent violated Section 8 (a) (1) and (3) of the Act in rejecting, onMarch 6 and again on March 11, 1950, what he characterizes as the Union'sunconditional applications for the reinstatement of the striking employees. Iam unable to agree that the Union's applications on the dates mentioned wereunconditional.The applications contemplated the Respondent's acceptanceof the return ofallstriking employees.This would have included those whothe Respondent claimed were guilty of misconduct on the picket line and the 12employees whose discharge on February 28 had been the cause of the strike.In view of the Respondent's refusal to supply the names of those who itclaimed were guilty of misconduct, I have some doubt whether the Union'sapplication may be considered conditional in this respect.But that is a pointon which I need not pass. For I am convinced that the applications in anyevent were rendered conditional by the requirement implicit in the Union'sproposals that the 12 discharged employees be reinstated to their formerpositions.In reaching this conclusion, I am aware that the 12 as illegallydischarged employees, were then entitled as a matter of law to reinstatementto their former jobs.This, however, does not alter the fact that their dis-charges preceded the strike and were its precipitating cause. In insisting16 SeeWorthington Cr eameiy andProduceCo., 52 NLRB 121, 122-3;Globe TVareless,Ltd.,88 NLRB 1262;Kennametal,Inc,80 NLRB 1418, enfdN L. R B. v.Kennametal,Inc,182 F.2d 817(C. A. 3) ; Cyril deCordova & Bros,91 NLRB 1121. 244DECISIONSOF NATIONALLABOR RELATIONS BOARDupon the reinstatement of the 12 along with the other strikers, the Union wasthus seeking more than a restoration of the status quo as of the time thestrike began.Itwas declaring in effect that the strike would be continuedunless the Respondent remedied the very unfair labor practices against whichthe strike was directed. In these circumstances the Union's proposal of Marchfiand 11 may not be viewed as unconditional requests for reinstatement. SeeFoote & Davis,66 NLRB 416.But while the Respondent's rejection of the conditional applications onMarch 6 and 11 was not violative of the law as to the strikers generally, itsflat refusal on the dates mentioned to reinstate the 12 foundry employees didconstitute an additional unfair labor practice.Although the Respondent hadalready discriminated against these employees, its refusals to reinstate themfor the reason that they had previously engaged in protected concerted ac-tivity, constitutedwith respect to them separate, distinct, and independentviolations of Section 8 (a) (1) and Section 8 (a) (3).J.A. Bentley LumberCompany,83 NLRB 803;Brezner Tanning Co., Inc.,50 NLRB 894, enfd. 141F. 2d 612(C.A. 3) ; Moltrup Steel Products Company,19 NLRB 471, enfd.121 F. 2d 612 (C A. 3). This additional violation, it is found, was of anature which tended to, and actually did, prolong the duration of the strike.E. Discrimination in reinstatement of strikes sWe turn now to consider the allegations of the complaint relating to discrimi-nation in the reinstatement of individual strikers-other than the 12 whosecases have already been considered. - At the hearing the Respondent classifiedthe employees named in the complaint into the following groups : (1) Employeeswho reported for work but whose jobs at the time of reporting had been filledby replacements ; (2) employees who reported for work but who were notreturned because no work was then available in their job classification; (3)employees who reported for work but refused to accept proffered work in theirwho never reported for work after March 1, 1950; (5) employees who did notreport for work prior to March 29, 1950, but who later reported for work; and(6) employees who reported for work but were not reinstated for otherreasons."Since the categories as framed by the Respondent lend themselves to orderlytreatment, the cases of the individual employeesnamedin the complaint willbe considered along the lines and in the order indicated.1.Employees who reported for work at or about the time of the conclusion ofthe strike, but whose jobs had been filled by replacements during the strikeThere are 28 employees who, according to the Respondent's classification,fallwithin this category.These employees had worked before the strike buthad absented themselves during most of the strike, it is found, because of theirsupport of the Union's strike activity. In most cases the employees upon re-porting for work were offered jobs in lower classifications paying in most in-stances lower rates of pay.The jobs thus offered, it is found, did not representsubstantially equivalent employment.Six of the employees in this group ac-cepted employment in such lower classifications ; the others did not.Exceptfor 3, all employees in this group, including those who accepted lower classified10There were also other classifications, but all employees falling within such otherclassificationswere dropped from the complaint, either upon motion of the GeneralCounsel to amend the complaint,or upon-order of the Trial Examiner,granting motionsof the Respondent to dismiss for insufficiency of proof.The cases of such employees,therefore, will not be reviewed in this Report. AMERICAN MANUFACTURING COMPANY OF TEXAS245positions on reporting,were on subsequent dates offered their former or sub-stantially equivalent positions.The 3 employees who, it is found, have neverbeen offered such reinstatement,are G. H.Grimes, who was the financial sec-retary of the Union;A. A. glaughter,who was on the Union's bargaining com-mittee; and Floyd B. Gillean, with respect to whom the Respondent claims itmade an inadvertent mistake.Attached hereto as Appendix A is a tabulation of the pertinent facts that arehere found to relate to each of the individuals in this category:their classifi-cations and rates as of the time of the commencement of the strike;the datewhen each first reported after he abandoned his strike activity and uncondition-ally aplied for reinstatement ; other jobs, if any, offered to each of them at thetime of reporting;those who accepted such other jobs and the classificationsand pay of such other jobs; and the dates, if any,when each was offered re-instatement to his former or substantially equivalent position.The data con-tained on the attached tabulation are for the most part self-explanatory andbased upon uncontroverted facts.In some respects,however, this is not so, andas to them the following additional observations are in order :(a)The tabulation shows that a number of employees who were classifiedbefore the strike as jack assemblymen, and who during the strike had been re-placed by new employees, were offered laborer's jobs after the strike at rates ofpay equivalent to what they had been receiving immediately before the strike.The record reveals that the range for the laborer's classification was 85 to90 cents ; for the jack assemblyman classification,85 cents to$1.05.Sinceautomatic increases were provided for within'eacli classification range, jackassemblymen could eventually expect higher rates of pay than laborers.More-over. the character of work performed by a jack assemblyman,who assembledparts, N% as substantially different from the common labor work performed bythose classified as laborersIn view of these circumstances,it 'is found thatlaborer'swork offered jack assemblymen upon their return did not constitutean offer of substantially equivalent employment.th)What has just been said with regard to the jack assemblymen appliesequally to R. H Corrender \\ho held a maintenance B classification before thestrike and who on his return was offered a laborer's job.The wage range of themaintenance B classification at the time was 85 cents to $1.05.(c)G H. Davis,it appears,was never offered reinstatement to the specificclassification of belt guard maker which he had held immediately before thestrike.However, on April 4, 1950, he was given the job of machine operator B.It is found that this classification was at least substantially equivalent to hisformer position,and that in fact he obtained reinstatement as of the datementioned.(d)A. J. Linderman,according to secondary data presented by the Respondent,was notified on May 31, 1950, that his former job was available, although liedid not actually return on that job until June 9, 1950. Linderman testifiedthat he was first notified by a telephone call on June 8, and that he received nomessage before that day.The Respondent made no effort to overcome Linder-man's oral testimony by direct evidence showing precisely the manner in whichit claimed the alleged earlier notice was sent to Linderman.Consequently, thetestimony of Linderman is accepted,and it is found that he was not offeredreinstatement to his former job until June 8, 1950.(e)A. A. Slaughter, who before the strike was a machinist earning $1.45 anhour, applied for reinstatement on March 15, and several days later was offereda laborer's job at 90 cents an hour. Slaughter accepted the laborer's job but,after working several days, quit it to accept a sheet metal job with another998660-% of 98-53-17 246DECISIONSOF NATIONALLABOR RELATIONS BOARDemployer.Ile was never thereafter offered reinstatement by the Respondentto the job he held before the strike . There is a conflict in the testimony con-cerning the circumstances under which he quit.According to Slaughter, hetold Personnel Manager Graham when he quit than he could not make a livingat the laborer's job and was quitting on that account, but that he was not quit-ting his job in the machine shop and would expect to he called hack when amachinist's vacancy occurred.According to Graham, on the other hand,Slaughter told him he was quitting because he had finally obtained a job lie hadlong been after and that it would not have made a difference if he were thenworking as a machinist.Because of that statement, Graham's testimony inti-mates, Graham assumed that Slaughter was no longer interested in any job asa machinist or otherwise and did not thereafter recall him ki hen machinist's jobsarose.Graham's testimony that Slaughter expressly stated that he would havequit even if he then held a machinist's job impressed me as an embellishmenton what actually was said, just as slid Slaughter's testimony that he expresslystated that he was not quitting his job in the machine shop. I do not believethat anything was said on that specific point. Several days before Slaughterquit his job as a laborer, lie had forwarded to the Respondent through the Uniona written application for reinstatement which expressly stated on its face thatitwas to be regardedas a continuingapplication.On the basis of all the evi-dence before, me, I do not believe thatSlaughter'squitting of his laborer's joboperated as a waiverof his claim to reinstatement as a machinist,or justifiedthe Respondent in concluding that he had abandoned his claim or right to thatposition.I so find.I further find thatthe Respondentcontinuedunder a legalobligation to reinstate Slaughter to thepositionfrom which he had been dis-placed during the unfair labor practicestrike.(f)Rufus Key testified that lie reported for wort; on -March Li and not on-March 18 as found.However, Graham's testimony to the contiar3 appears tobe based upon written records contempoianeously prepared, and his version isacceptedIt is found that upon reporting for work after their abandonment of the strike,the employees named in Appendix A unconditionally applied for reinstarementto their former or substantially egnrr alert positions.Under iti ell-establishedprinciples of law, the employees, as unfair labor practice strikers, were entitledto absolute reinstatement to their positions wwhiih had been filled by replacementsduring the strike, even though this might have required the discharge of thereplacementsIt is found that, by failing and refusing to reinstate G. H. Grimes,A A. Slaughter, and Floyd B Gillean to the positions they held before the strikeon the dates they respectively reported for work, and at all times thereafter, andby failing and refusing to reinstate each of the other employees named in Ap-pendix A from the date each reported for work to the subsequent date when lieNias offered such reinstatement, the Respondent discriminated viith regard totheir hire and tenure of employment and terms and conditions of employment,thereby discouraging membership in the Union which had conducted the strikeas well as in a labor organization generally. It is further found that the Re-spondent thereby also interfered with, restrained, and coerced employees in theexercise of the rights guaranteed in Section 7 of the Act.2.Linployees who reported for work shortly after the conclusion of the strike,lint who were not immediately returned to their jobs, because, according to theRespondent, no work was then available in their classificationsThere are nine employees listed by the Respondent as falling 'within thiscategory.Five of them upon reporting were offered jobs in different and lower A1\4E,RICA_. MANUFACTURING COMPANY OF TEXASpaid classifications.Only one accepted that offer, and he was later returned tohis original classification.The others on various subsequent dates, rangingapproximately from 2 to 9 months after their dates of reporting, were eitheroffered their former jobs or were returned to work in classifications which, it isfound, were at least substantially equivalent to their former jobs.The relevantdata relating to the employment histories since the strike of each of the indi-viduals in this group, as compiled from information submitted by the Respondent,are tabulated in Appendix B, hereto attached.'The Respondent's defense with respect to the employees in this group appearsto proceed on the assumption that, upon their return from the strike, they wereentitled to no more than the rights normally accorded to economic strikers, thatis to say, to preferential reemployment rights in their old or substantiallyequivalent jobs when and if job vacancies arose.Even if this were a correctassumption, it does not appear that the Respondent fulfilled its obligation to allin this groupThus, in the cases ofBufflngton, Key,andSnitth,classified beforethe strike as class A lathe operators, it appears that they were also qualifiedfor work as class A machinists, as is evidenced by the fact that each of then waseventually offered a job as a machinist A rather than as a lathe operator A. Yetthe record shows that before altering them jobs in the machinist A e'assificectionthe Respondent actually hired a number of new employees in the same classi-fication" ]n the cases ofIngramandPolk,it appears that the sandcutter jobsthey held betore the strike were not essentially different in kind froin jobsperformed by employees classified as laborers, and carried substantially the samerates of pay" Indeed, the Respondent itself recoguiz,^d the substantial equiva-lence of the two classifications \\lien it recalled Ingram as it laborer.Y t theRespondent not only hired during the strike many new employees as laborers,NA hom it failed to displace to make room for Ingram and Polk, but after the strikeit also hired a number of employees for laborer's work before recalling them.In the case ofPowell,the record appears to contradict the Respondent's asser-tion that no work was available for him. According to Personnel DirectorGraham's testimony, there is no essential difference between a class C core-maker-Powell's classification before the strike-and a shop helper2° That beingso, it follows that when Powell was offered a helper's job (at a lower rate) afterthe strike, there must have been available for him work similar in kind to thatwhich he had performed in the pasta' In case of B'ood, it appears that althodghstill carried on the Respondent's records as a lathe operator C, he had actuallybeen assigned for some months before the strike on work as a machine operator B.The Respondent's records show that between the time lie applied for reinstate-11 It will be noted that Buffington, Key, and Smith, who before the strike were classifiedas class A lathe operatois, were offered, on May 31, 1950, positions as class A machinists.The two classifications carried the same rate range and, it is found, were substantiallyequivalent.Itwill be noted also, that Powell was never offered his foinier position.However, the position of inspector B' which lie accepted on August 29, 1950, is found tobe at least a substantially equivalent positionThe August 14. 1950, date, listed as thetime when Ingram was offered his former or substantially equivalent job, is intended toindicatethe date when he was restored to his sandcutter classification.However, onJune 5, 1950, lie was offered, and lie accepted, a job as a laborei and this is found in hiscase to have been substantially equivalent employment.1"On May 23, 25, 26. and 30, 1950.11The classification range for laborers at the time was 80 to 90 cents ; for sandcutters85 to 90.20The classification range for a coremaker C was 85 to 95 cents ; for a shop Helper 85to 90 cents.y Powell, of course, was entitled not only to reinstatement to his former work but tohis former rate, and the offer of an equivalent job at a lower rate cannot be viewed as anoffer of substantially equivalentemployment. 248DECISIONS OF NATIONALLABOR RELATIONS BOARDment and the date he was offered his old job, the Respondent on a number ofoccasions,beginning about March 31, hired new employees in the machine oper-ator B classification.However, determination of whether the Respondent discriminatedagainstemployees in this group is not controlled by the considerations indicated above.The assumption on which the Respondent proceeds is basically an erroneous one.As unfair labor practice strikers, the employees in question were entitled, upontheir abandonment of the strike and unconditional request for reinstatement,to lay claim not only to their former positions but to all seniority and otherrights and privileges in such positions which they had held before the strike andwhich by virtue of their continuing status as employees they still retainedThis does not mean, of course, that if at the end of the strike the Respondentrequired fewer men in their work classifications than it did before, it wasnevertheless required to create additional positions to make room for them.But it does mean the Respondent was required to give due regard to suchpreferential rights and privileges as the striking employees normally wouldhave enjoyed in such jobs as were then distributable, and that it could not treatsuch rights and privileges as having been diminished in any way by reasonof their strike activity.The applicable rule, as expressed by the Board in1Vcaho ff Packing Company,29 NLRB 746, 768, is thatwhere, as here, a strike has been caused by the unfair labor practices ofan employer, the striking employees are, in the absence of a valid cause fordischarge, entitled to reinstatement to their former positions upon request,and that if necessary to make positions available for the applicants forreinstatement, the employer must discharge any new employees hired duringthe strike and must displace such nonstrikers or strikers who have pre-viously abandoned the strike as would be normally replaced by the appli-cants for reinstatement under the employer's normal layoff and rehiringpolicy.'On the record here, I am satisfied that the Respondent in denying reinstate-ment to the employees listed in Appendix B, considered as a group, ignoredthese nondiscriminatory rules of reinstatement, just as it did with respect tothe employees listed in Appendix AHere we do not have a situation whereat the end of the strike the Respondent had no need for any employees in theclassifications held by those in the particular group we are now considering.It is somewhat misleading to catalogue this group, as the Respondent has un-vittingly done, as including those strikers for whom, when they reported forwork, "no workwas then available in their classifications"The record un-nnstakably shows that work was in fact available in each of the classificationsoccupied by those in this group and that the Respondent had employees actuallyworking in such classifications at the time, even though less work existed andfewer employees were requited. Since, as rioted, the employees named inApl endix B, upon unconditionally reporting for work at the end of the strike,retained their full status as employees including all prestrike rights and prix-,ileges inherent therein, just as if they had not gone on strike, they were entitledto compete in the normal manner for such jobs as were available, and theRespondent was required to allocate such jobs to eligible emp'oyees, strikers,and nonstrikers alike, on the basis of the same nondiscriminatory considerationsthat would have governed it in a reduction in force atthe time^ The Respondent cannot contend that the assignment of all available lobs to nonstrikersduring the strike operated in effect as a replacement of strikers in such preferential jobretention rights as the strikers might then have had were they present to claim them.Unlike economic strikers, employees who strike as a consequence of their employer's unfairlabor practices are entitled upon their return to displace their replacements. AMERICAN MANUFACTURING COMPANY OF TEXAS249The Respondent's established policy governing layoffs and restoration of work-ing forces applied the principle of seniority in job classifications within a de-partment, and gave an employee subject to being laid off the right to replace anyemployee with less classification seniority in any of the classifications in whichhe had served in the past.2dTo avoid preferential treatment of nonstrikers andconcomitant discriminatory diminution in the job rights and privileges of thosewho did not return until after the strike, the Respondent should have taken intoaccount its normal layoff policy in determining whether returning strikers wereentitled as against others to such jobs as were then ai ailable for all.But thisthe Respondent did not do. Although the record does not show the relativeseniority standings between the employees listed in Appendix B and those whoactually occupied jobs in their respective classifications when they applied forreinstatement, it does show without dispute that, in deciding whether or not thelisted employees should be returned to their jobs, the Respondent disregardedentirely-and it is reasonable to infer in fact violated at least with respect tosome in this group-their seniority privileges and normal job retention rights.The only policy the Respondent followed-and this it appears was also not with-out its exceptions-was that employees who already occupied jobs, including re-placements for striking employees, had a prior right to their retention ; that re-turning strikers were to be considered on a first come, first served basis only ifadditional employees were needed in their classifications when they reported;and that those for whom no vacancies existed at the time were entitled merelyto be placed on a preferential listing for future employment.However properthis pblicy might have been in the case of economic strikers, it failed to comportwith the Respondent's statutory obligations toward the unfair labor practicestrikers here involvedIt is accordingly found that, by adopting and applyingwith respect to the employees listed in Appendix B a reinstatement policy winchwholly disregarded and failed to take into account the rights and privilegeswhich, but for their absence on strike, they would have enjoyed in the retentionof jobs, the Respondent discriminated against them in violation of Section 8 (a)(3) of the Act, and thereby also violated Section 8 (a) (1) of the Act.The question of how and to what extent this discriminatory policy affected in-dividual employees listed in Appendix B, and the measure to which each suchemployee is entitled to remedial relief, are matters best left for precise deter-mination at the compliance stage of this proceeding. It is necessary here onlyto indicate the general standards to be appliedHaving found that the employeeslisted in Appendix B were discriminated against as a group because of thereinstatement policies the Itespondent adopted as to their, and in order to effec-tuate the policies of the Act, the usual back-pay remedy will be recommended foreach of them for the period between the (late lie applied for reinstatement andthe date he was offered or given substantially equivalent employment, whicheveris the earlierIt may be that some employees in this group would not have beenentitled to earlier reinstatement even had the Respondent followed a nondiscrimi-natory reinstatement policy.The recommended order allows for that. rt iscontemplated that in determining the amount each employee normally would haveearned during the back-pay period applicable to him, consideration shall be givento facts, should they appear, showing that during the whole or portions of thatperiod no work would in any event have been available for him even had theRespondent not adopted and applied its discriminatory policyThus, no back23This policy had been incorporated in the Respondent's la,t contract with the I A M.After the expiration of that contract, the Respondent had applied that policy in it reductionin force and recall of employees in its .Tohn Deere departmentA substantiallysimilarpolicy was embodied in the Respondent's contiact with the CIO, executed in August 1950. 250DECISIONS OF NATIONAL LABOR RELATIONS , BOARDpay is to be computed for any employee during periods or portions thereof'whenall jobs in classifications to which he was entitled to lay claim would have beenclosed to him in the absence of discrimination, for the reason that all such jobswere then (a) filled by employees with greater retention rights and/or (b) subjectto the prior claims of other employees with greater retention rights who, althoughnot then actually working, are found in this Report to have been discriminatedagainst and entitled to the recovery of back pay for the same period or portionsthereof.3Employees who reported for work, but who, according to the Respondent,were not immediately returned to work because they refused to acceptproffered work on a shift other than the one worked on before the strike.There are five employees listed by the Respondent in this groupingAllhad worked on the second shift before the strikeAfter the strike, operationson this shift were substantially curtailed and no work was available in certainclassifications for some time.The employees in this category, according tothe Respondent's claim, were all offered work in their respective classificationson the first shift, declined to accept that shift assignment because they wereattending school, were then placed upon a preferential list, and were subsequentlyrecalled when their former work operations on the second shift Ni ere resumed.One employee listed by the Respondent. E E, Campbell, I find does not properlybelong in this group.The following appears from Campbell's credited testi-mony : Upon reporting for work at the termination of the strike, lie was toldby Personnel Director Graham that the only job open for him was as a laboreron the first shift.Campbell agreed to accept it, and made arrangements todrop out of the school he had been attending during the clay.When be re-turned the following day, he was told by Graham that the proffered job had beenfilled and no other vacancy was open.Thereafter, he called on the Respondentseveral times with the same resultIn early June, Campbell was notified thatthere was an opening in his jack assemblyman classification on the first shift,he accepted it, and on June 6, 1950, returned to workTen days later he wasoffered, andaccepted,a transfer to the second shift: 4 The question now iswhether Campbell was discriminated against between March 15 and June 6,1_950I find that he was. The documentary evidence shows that during thestrike theRespondenthired 14 newemployees in the jack assemblyman classi-fication. and that all but 1 or 2 of them were retained in the Respondent's employafter the strikeAs an unfair labor practice striker, Campbell had a priorclaim to his job as against replacementsAs Campbell indicated his willing-ness to accept work on the first shift,the Respondent cannot justify its refusalto reinstate him on the plea that no work was available for him. It is foundthat the Respondent in violation of Section 8 (a) (3) discriminated againstCampbell from March 15, 1950, to June 6, 1950, and thereby also violated Sec-tion S (a) (1) of the Act.24Graham's testimony differs from Campbell's principally in the following respect.4Testifyingas an,adverse witness early in the hearing, Graham stated that Campbell flatlydeclined a job on the first shift because it conflicted with his school attendanceLater inthe hearing, however, Graham altered his testimony and stated that Campbell, while atfirst declaring an unwillingness to work on the first shift, changed his mind several dayslater and agreed to work on the first shift, but by then no jobs were openGraham'saltered testimony, it is found, supports that of Campbell in the respects that are hereessentially materialGraham also denied that he offered Campbell a laborer's jobHow-ever,Campbell's testimony in that respect is consistent with nncontradncted evidenceshowing that other lack assemblymen were offered laborer's jobs, when they applied at theend of the strike, it is accordingly credited AMERICAN MAti\`UFACTURING COMPANY OF TEXAS251As for the other four 'employees,theRespondent's factualclaim is fullysupported by the evidence.Thd pertinent informationwith respect to eachof thorn is summarized on the table below :DateDate\ameclassificationDateofferedreturnedreportedformerto workshift11'L Carlisle--------------------Tool Grinder B-----------------3-16-505-31-506- 5-50Delbert Hunter- ----------------Shop Helper--------------------3-17-504- 3-504- 3-50E H Stmebaugh---------------Painter -------------------------3-16-507-8-50____------3B Mason----------------------3a_k Assembly------------------3-14-506-14-50----------With regard to these employees, the General Counsel's position is not entirelyclear.As nearly as I can make out, his principal contention appears to be,factually, that the curtailment of second-shift operations was attributable to the;Respondent's inability to replace the coremakers who had beendiscrimina-torily discharged on February 28, 1950, and, legally, that the Respondent maynot plead a condition cleated by its own unfair labor practices to justify itsfailure to reinstate him.Were I convinced of the 1 alidity of the factual premise,I would have been inclined to go along with the General Counsel on this conten-tion.(SeeRockwood Stove Works,63 NLRB 1297, 1209 )But I am not. True,Personnel Director Graham did testify at one point that the bottleneck in theproductionof castings,resulting from the Respondent's inability to replace thedischarged coremakers, had held up certain second-shift production work whichdepended on the flowof castings.However, at other pointsof his examinationGrahain qualified his testimony in that respect by asserting that that wasneither the sole nor the controlling reason.Moreover, Plant SuperintendentLott directly contradicted Graham's testimony in the respect first noted, by deny-ing flatly that the dischaige of the coremakers had anything to do with theapproximately 3-mouth delay experienced by the Respondent in returning tofull prestrike operations.According to Lott, the partialsuspensionof operationswas attributable to confusionresultingfrom the interruption of productionduring the strike.This, Lott explained, had caused an uneven distribution inthe flow of materials to the 1 arious departments and had made it necessary to'curtail certain operations until the scheduling of work could be brought back tonormal.To the extent Giaham's and Lott's versionsare inconsistent, I thinkLott's the more reliableI think so not only because Lott's positionas plantsuperintendent placed him in a better position to know, but also because Graham'stestimony,intimatingthat there was a substantial delay in findingreplacementsfor the dischargedcoremakers,does not coincide with the documentary evidence.In the group discharged on February 24, there were seven coremakers. ByMarch 17, according to such evidence, the Respondent had succeeded in hiringor having transferred from otherpositions six coiemakersto fill their places.Aseventh was hired on March 31, and an eighth on April 17. This would indicatea substantial restaffing of the coremakers' complement shortly after the end ofthe strike, and wouldseem inconsistentwith Graham's first explanation ofwhere the Respondent's difficulty lay in returning to full-scale prestrike opera-tions for a period of several months.And while it seems clear enough thatthe suspensionof second-shift operationswould not have occurred but for thestrike, andthe strike would not haveoccurred but for the Respondent's unfair labor practices, I do not think thischain of events is alone sufficient to support theconclusionthe General Counselwould have me reach.Unlike the situationinRockwoodStove Works, supra,the 252DECISIONSOF NATIONALLABOR RELATIONS BOARDdiscontinuance of the positions here in question was not an immediate andnecessary consequence of the Respondent's illegal discharge action.For therewas an intervening contributing cause, without which there would have been nogeneral disruption of the Respondent's operations.This was the independentdecision of the striking employees to exercise self-help through strike action toremedy the unfair labor practices, rather than to confine themselves to the pro-cedures provided by the Act.The choice made by the employees was certainlya legal one, and from their view perhaps also a necessary one, but it was none-theless one of their own making, and they are scarcely in a position to complainif as a result of that choice the Respondent's operations were so disrupted asto force it temporarily to alter after the strike the precise operational structurethat had existed before.An entirely different situation would have been pre-sented, and a different result reached, had it appeared that the Respondent's-decision to alter that structure, by eliminating certain shift operations, wasactuated by a purpose illegally to discriminate against employees with a viewtoward defeating union organization or otherwise interfering with emplo\eeprotected rights.Cf.N. L. R. B. v. SomersetSlioeCo,111 F. 2d 681, 689 (C A 1).But I do not understand the General Counsel to claim that the post-strike cur-tailment of second shift operations was motivated by such illegal considerations.Nor do I regard the record as sufficient to support a finding to that effect.Accordingly, I find that the allegations of the complaint relating to W. L_Carlisle,DelbertHunter, E.H. Stinebaugh, and J. B Mason have not beensubstantiated, and shall recommend their dismissal.4.Employees named in the complaint who, according to the Respondent, did,not report for work on or after March 1, 1950The Respondent has listed in this group 27 employees, all of whom were ter-minated on its records as of March 29, 1950.The evidence adduced shows thatthe cases of 2 listed employees-Thomas G. Gore and Jack D. Jennings-do notconform to the group pattern.Their cases are therefore being segregated forseparate consideration before analysis is made of the cases of the remainingemployees as a group unit.ThomasG Gorewas hired in mid-January 1950 as a temporary employeespecifically to work on a crane that the Respondent was constructing at thetime.When hired, he was told by Foreman Henry Clay of the welding shopthat the duration of his job would be about 31/ months, that beyond that theRespondent could promise him nothing, but if other work should arise for himhe might be kept on. Although classified as a welder A, Gore's job actually wastowork as lead man of the construction crew. Gore worked on the cranes,assisted by permanent employees assigned to that job, until the beginning ofthe strike.During the strike he did not report for work. At the end of thestrike Gore telephoned Clay to inquire whether he should return the followingmorning.Clay said, "No," and when asked why, explained that because of thesteel shortage the Respondent was discontinuing its construction project on thecrane except for some occasional further work that would be performed bypermanent personnel.Gore, while testifying, took issue with Clay's statement that the crane couldnot be completed because of the steel shortage.Of the 14 columns required forthe crane, according to Gore, 12 had already been cut, laid out, and assembled,but were yet to be erected, and the remaining 2 columns, for which there wasenough steel, had already been cut and only lacked assembly. Gore testifiedthat in his view there was on hand at that time enough work to last another 2months at the rate the job had been progressing.He testified that upon calling AMERICAN MANUFACTURING COMPANY OF TEXAS253at the plant for his tools the day after he was advised his services would nolonger be required, he observed one of the Respondent's permanent weldersperforming work on the crane.He also expressed the opinion that the ReQ4pond-ent had enough materials fully to complete the crane.Lott, testifying for the Respondent,"conceded that the Respondent had notrun out of nmtetials for the crane just at that particulai time, and lie made noattempt to take specific issue with Gore's assertion that abimit 2 months' woikremained to be done, although lie did categorically deny that the Respondentthen had on hand all material needed to complete the crane.Lott also admittedthat from time to time since the strike, some work has been done on the crane,but such work, he explained, has been performed by "regular old-time" em-ployees as fill-in wink onlyTo this day the construction of the crane has notbeen completedThe Respondent has decided not to push it along, largely be-cause of the expense involvedNo replacement for Gore has ever been hn edsince the beginning of the strike, nor has any new employee been taken on forwork on the crane.The question here is whether the Respondent discriminated against Gore byfailing to reinstate him to his prestrike jobSince it affirmatively appears thatGore was never replaced and that the particular job he was hired to performwas eliminated, the Respondent's failure to reinstate him upon request, stand-ing alone, cannot be viewed as illegalper se.To support a finding of discrimi-nation in his case, it was for the General Counsel to prove that the Respondent'sfaihue to recall him was illegally motivatedOn such proof I think lie hasfailedGore does not appear to have been particularly active either in theUnion or in its strike activity, and no reason suggests itself why the Respondentshould have singled him out for special discriminatory attention, by departingin his case fn om its policy of permitting strikers to return to unfilled positionsfor which it needed employeesThe Respondent's failure to give Gore any hintbefore the strike that it contemplated suspending work on the crane, and the atleast partially inaccurate excuse which Clay gave after the strike for not re-calling him, do indeed tend to cast some doubt on the bona fides of the Respond-ent's conduct.But these circumstances, I believe, are more than offset byotheis indicating rather clearly that the Respondent had actually decided foreconomic reasons to suspend full-scale operations on the crane and to dispensewith Gore's services.Most significant of these, are the undisputed facts show-ing that in the year or more that has since elapsed no substitute for Gore hasbeen lured and that only desultory work has been done on the crane, and thisby regular production employeesMoreovei, while the record reflects a flagrantdisi egard by the Respondent of statutorily protected employee rights, there islittle evidence of actual animus toward the Union and none of animus towardGore.Under all the circumstances, I am unable to conclude that the Respond-ent's eliminationof Gore's job and consequent failure to reinstate him wasdiscriminatorily motivated, and shall recommenddismissalof the complaint'sallegations relating to him.Jack D. Jennings,classified by the Respondent as a maintenance A employee,testified: About 10. 30 a in on March 15, 1950, shortly alter the picket lineon which he was active was abandoned, he reported to Sam Gillard, his foreman,and inquired whether his job was still openGillard informed him that his,lob had been taken and that he would have to go back through the personneloffice asa new man?'Because he needed a job immediately and had in effectbeen told that no job was then available with the Respondent, Jennings did not'SThe recoil shows that ihiing the strike the Respondent hired six new employeesclassified as maintenance A 254DECISIONS OF NATIONAL LABOR RELATIONS BOARDthengo to thepersonnelofce.R6His only further contact with the Respondentwas on June24, 1950,whenhe called for his vacation chock.At that time,Graham asked him whether he wasworking elsewhere-he was-but Graham didnot offer him employment.Jennings,who wasformally terminated by theRespondent on March 29, 1960, has never been offeredreinstatement.Jennings'testimony, although partially contradicted, is credited in all respects: ' It isfound that Jennings' conversation with his foreman, Gillard, constituted anunconditional request for reinstatement. It was no less so because Jenningsfailed to call at the personnel office.Not only had Jennings been told thatthe purpose was to make application for wtiirk asa newemployee, but he wasled to believe that an application at that time would prove futile in obtainingfor him the immediate reinstatement to which, as a replaced unfair labor practicestriker, he was then entitled. It is concluded that by failing to reinstateJenningsupon request on March 15, 1950, and at all times thereafter, theRespondent discriminated against him in violation of Section S (a) (3). andalso violated Section 8 (a) (1).We come, then, to the remaining 25 employees whose names follow:AlexanderBroughtonRobert A LesterLandor N CosbyJack LogginsElmer Richard EstersReginald D NunleyKyle G. FolmarJasper D. PatrickQuentin A. HusseyCharles S. ReynoldsMandell HortonR D. RussellLloyd C. HadleyCharley M. StarksW. D. HadleyNathaniel StrangeWilliam P. JohnsonDennis VossJack E JohnsonJuliusWaggonerJosie JohnsonWoodrow W. WilliamsOrville B. Johnson, Jr.Joe B. LandrethJohn F. SpieyNone of those listed above testified, and little is known of themThe GeneralCounsel presented proof that each had last worked on the day preceding thestrike, and from this alone be would have it inferred that they were participantsin the strike.He also adduced evidence showing that, while some of themwould have been immediately reinstated to their former position had they re-26 It is clear that even had lie called at the personnel office he would not then havebeen reinstated.The record shows that other einplnyees snnilaily classified who reportedshortly after the strike were denied reinstatement on the ground that their jobs had beenfilled by new employees27Gillard denied only that part of Jennings' testimony in which Jennings assertedhe was told he would have to go through the personnel office as a new employee. Jenningstlyhis demeanor and over-all testimony impressed me as a ieliable witne,s.Gillard didnotMoreover, the testimony of other R itne,,ses, whom I credit, shows that Gillardharbored hostility against employ ees who did not report during the strikeFor thatreason and because the Respondent, at least in some respects, was then treating retainingstrikeis whose jobs had been filled as applicants for employment, I think it likely thatGillard made the statement attributed to himGiaham, at one point, testified that when Jennings called to see him in June he askedhim whether he was interested in coming back and that Jennings replied lie was notsince he had a job elsewhere.However the records prepared by the Respondent andsubmitted in evidence do not list Jennings as among those a ho were notified after thestrike of available jobsMoreover, Graham later conceded that he never definitely offeredJennings any job.On all the evidence, and from my observation of the witnesses, I ampcisuaded that'Grahiam ,did no more than inquire whethet Jennings was working, andlvhei e, and that lie never offered Jennings i emstatement AMERICAN MANUFACTURING COMPANY OF TEXAS255-ported for work shortly after the strike, others would not, either because theyhad been replaced or because vacancies in their classifications did not thenexist.Beyond what has been said the record is silent concerning them. Noevidence was submitted specifically to explain why they failed to report, andnone to show that they were actually available for and desired employment atthe conclusion of the strike.For all that appears, many if indeed not all ofthem may have determined before the end of the strike to sever completely theiremployee status for reasons wholly unconnected with the Respondent's rein-statement policies.As reflecting on their availability and desire for furtheremployment, the following is significant: After the strike, the Union preparedinimeogiaphed forms of individual applications for reinstatement to be signedby the strikers who had not been immediately restored to the Respondent'semploy.These forms were signed and submitted to the Respondent by a sub-stiuitial number of such strikers.Yet, not one of the employees whose caseswe are now considering presented to the Respondent an individual application,either on the union's form or on some other.The General Counsel would spell out discrimination against those in thisgroup principally on the following basis: Hearguesthat the Union's notifica-tion to the Respondent on March 15, 1950, announcing its decision to call anunconditional halt to the strike and to send all strikers back to work, constitutedan unconditional application for reinstatement on behalf ofallwho had gone onstrikeThis he says had a two-fold effect. It dispensed with any necessity forindividual reinstatement requests.And it imposed an affirmative obligationupon the Respondent to seek out all strikers and offer them reinstatement,even though they slid not apply in person.The Respondent's failure to do sowith respect to those here in question, he contends, constituted an illegalrejection of their reinstatement iequests made by the Union on their behalf.I am unable to accept the General Counsel's positionTo begin with, I havesome doubt whether the meager evidence is sufficient to support a finding thaton March 15 and thereafter the men in this particular group occupied the statusof striking employees desirous of and available for reinstatement.But even ifthis doubt be resolved in the General Counsel's favor, the proof in this case, inmy opinion, would still fall short of establishing the required elements essentialto a finding of a discriminatory refusal to i einstate.Ordinarily there can beno refusal without an effective application.The application, of course, neednot necessarily be made by the strikers themselves ; it may be made by an agenton their individual or collective behalf.But if it is to be effective, the applica-tion must be in such a foi ni as reasonably to put the employer on notice that,without more being done, he is called upon to accept or reject it, with rejectionor inaction tantamount to a refusal.On the particular facts of this case, I am not satisfied this test was met bythe Union's March 15 notice to the Respondent. Before that date, the Unionhad unsuccessfully sought settlement of the strike on the basis of a mass rein-statement of all strikers, a reinstatement request found above to have beenconditional because it included those employees whose discharge had led tothe strike.The Respondent had declined to reinstate all employees en masse,and had insisted on individual,-applications.Whether the Respondent waslegally right or wrong in doing so is not the question here.What for presentpurposes is important is that the Union's decision on March 15 to abandon thestrike and to have the strikers apply unconditionally for their jobs representedboth a surrender of the Union's earlier stand for groiip consideration and acapitulation to the procedures the Respondent had insisted on.Viewed in thiscontext, I have little doubt that the Union intended, and the Respondent under-stood. that the Union's March 15 notice, before becoming effective as a reinstate- 256DECISIONS OF NATIONALLABOR RELATIONS BOARDment application in the case of any given striker, was to be perfected by thatstriker personally reporting for work or otherwise making known his availabilityand desire to returnCertainly the Union must have so contemplated it, forthe record shows that even after its representative was informed that all whoapplied could not expect restoration to their jobs, it instructed or attempted toinstruct all strikers to report personally for work.And for those who weredenied employment on.their return,it prepared mimeographed application formsto be signed by them as individuals.Since the 25 above-listed employees failedto perfect their individual applications in the contemplated manner, the Respond-ent had nothing definitive before it to accept or reject.In the circumstancespresent here,the Respondent was under no duty itself to seek out these employeesand to offer them that for which they had not asked. On the contrary it couldreasonably assume, as in fact it did, that those 'who failed to apply had-voluntarily determined to relinquish whatever claims to reinstatement theymight otherwise have had.Nor can it be successfully urged on the state of this record that the Respond-ent's conduct was such as to waive the necessity of personal application by theemployees whose cases are now in question. It is true, as the General Counselpoints out,that while welcoming the Union's decision of March 15 to abandonthe strike unconditionally and to have the striking employees apply for theirold jobs, the Respondent, nevertheless, notified the Union that not all strikerscould expect to be restored,some not immediately,and others not at allButthere is nothing in the record to indicate that this was so much as communicatedto the particular individuals here involved, let alone that they had any reasonto believe they would be among the rejected It cannot therefore he concludedthat the Respondent's assertion to the Union that not all would be returnedserved as a constructive refusal to reinstate the 25, rendering personal applica-tion on their part unnecessary.The record now shows, to be sure, that someof the employees in this group, if they had applied, would have been deniedimmediate reinstatement.But here again evidence is wanting to establish theirfailure to apply as due to a belief on their part that to have done so wouldhave been futile.And if an inference is to be drawn, it is at least as reasonableto infer that their failure to apply was attributable to a lack of interest infurther employment with the Respondent.Moreover,a finding of illegal dis-crimination must be based on whatdidoccur, not on whatoughtorwould haveoccurred had the occasion arisen. A[erely from a showing that some in this groupwould have beenillegally discriminated against if they had applied, it does notfollow that as to them the law was actually violated.For the reasons indicated,I conclude that the General Counsel has failed toprove by substantial evidence a violation of Section 8 (a) (1) and 8 (a) (3) withspecific reference to the 25 employees above listed, and shall recommend dis-missal of the complaint's allegations relating to them.5 Employees named in the complaint who, according to the Respondent, slid notreport for work between March 1, 1050, and March 29, 1950, but who laterapplied for workIn this group, the Respondent has listed eight employees, all of whom, likethose considered in the previous subdivision of this Report, were terminatedofficially on the Respondent's records on March 29,1950.The essential factsrelating to all of them are alike except for one employee, B. L Parry, whosecase will be separately considered firstB. L. Parry,classified before the strike as a machinist A. earning $1.4.5 anhour, reported to the Respondent's machine shop the morning after the strike ,'AMERICAN MANUFACTURING COMPANY OF TEXAS257ended.He was told by Foreman Gillard that lie had been replaced during thestrike, and that it would be necessary for him to go to the personnel office.On the way to the office, Gillard told Parry in substance that he had been afool not to cross the picket line during the strike if he needed his job.Gillardalso advised fairly that as far as he (Gillard) was concerned, lie was throughwith Parry.Parry slid not go to the personnel office that day, and ieceived itjob as a laborer elsennhere.The following .luly, Parry went to see PersonnelDirector Graham and was offered a Job as a class A machine operator at $1.10an hour.Although lie agreed to accept it, lie received a better job later thatday from another employer, and has not since returned to the Respondent'splant.At no time since the strike has lie been offered reinstatement to hismachinist's position or to a substantially equip alert position'' I find that Parryellectively applied for reinstatement when lie reported to Gillard on March 1G,1950. and that Gillaid's statements made to him at that time reasonably puthim on notice that it would be futile for him further to process his reinstatementapplication, thereby justifying his failure to call at the personnel offn--e.Iconclude that by denying Parry reinstatement on March 16, 1950, and at all timesthereafter, the Respondent disci inainated against him in violation of SectionS (a) (3), and also violated Section S (a) (1) of the Act.The names and relevant data with respect to the seven remaining employeesin this group are set forth in Appendix C hereto attached. As appears there-from, all failed to repot t or otherwise apply for work for a substantial periodafter the strike, ranging from 31/2 months in the case of Arrington to 10 monthsin the case of HarwellNone of these employees testified, and the record con-tains no evidence to explain why they did not earlier applyThe uncontradictedevidence, however, does show affirnmtively that when eventually they did applyfor work with the Respondent, they did so as applicants for new employmentand did not seek or claim reinstatement to their old jobs or their former fobrights and privilegesWhen relined, each was given a job at least substantiallyequivalent to the one lie had held before the strikeThe question presented is whether these employees were illegally discriminatedagainst during the period between the termination of the strike and the dateson which they were respectively rehired.The General Counsel claims that theywere, urging substantially the same arguments lie advanced with respect to thegroup of strikers who were considered in the preceding subdivision of this Re-port.Except for the fact that the employees in this group subsequently appliedfor work as new employees and were rehired, the operative facts governing themare the same as those relating to the group considered in the previous subdi-vision.The applicable legal considerations aie likewise the sameTherefore,without further discussion and for the reasons that have been earlier set outat length, I find that the General Counsel has failed to sustain the allegationsof the complaint with respect to the employees listed in Appendix C, and shallaccordingly recommend dismissal.n The findings of fuel made above are based pnncip.illt upon Parry's creditedtestimony-Gillard admitted that I'ariy called to see Hint on or about March 16.and that he toldPairs at that time that the machine shop was filled up, although hedenied saying"in so many woids" that while Pam was out on stake lie had foundsomeone to takeliesplaceIn that respect, I'arrj's version isconsistent troth the documentaryevidenceshoe mug thatduring, the strike a number of uiachu,ists had beenhired in Parry's classifi-cationGillard also denied Criticizing Parry for not crossing the picketline during thestrike.m telling 1'ai i 3 that lie was through with him as an employeeParryimpressedpie as a credible i+itnessAs pretlously noted, Gillard did not.To theextent that thetestimony of Parr% and Gillard aie in conflict, I accept that of Parryas being morereliable 258DECISIONS OF NATIONAL LABOR RELATIONS BOARD6.Employeesnot reinstatedfor other reasonsAccording to the Respondent, three employees were denied reinstatement be-cause theyhad engagedin picket line misconduct.Only one of them,CarlSchulbach,is named inthe complaint.The Respondent asserts, and Schulbachdenies, that during the strike Schulbach threw nails under one of the Respond-ent's trucks.To support its assertion the Respondent called as witnesses, LumI'hifer, its truckingforeman,and Gene W. Edmonds, a truck driver in its einplo}-.It appears from their testimony that the Respondent on the evening of 'larch 9,1950,had found roofingnails strewn all over the plant driveway connecting withthe public highway.These were cleared away so that one of the Respondent'sti ucks might safely leave theplant premises.As the truck left the plant drive-way to enter the adjacent highway, it was followed by Phifer and Edmonds ina passenger car.The two followed the truck in anticipation of the possibilityof trouble from picketing strikers gathered alongside the highway near theplant premises.Shortly after the truck entered the highway, Phifer and Ed-monds, according to their testimony, observed Schulbach, who was in the ditchon the side of the highway, throw a double handful of roofing nails under thetruck.Schulbach at the hearing denied engaging in -the specific conduct at-tributed to him.Howe\er, he admitted that he was present at the time andplace.And he admitted further that although there were no nails on the road-way before the truck arrived, there were some immediately after the truckpulled by.But while conceding that one of the pickets might have thrown thenails, Schulbach professed ignorance as to how thenailsactually found theirway to the road.Other striking employees were present on the occasion in quC.'s-tion: yet the General Counsel called none to corr0orate Schulbach's denial.Phifer's and Edmonds' identification of Schulbach was clear and definite, theirversions were mutually corroborative, and Edmonds especially impressed me asa creditable witness.Schulbach, the record shows, played no outstanding rolein the strike or picketing activities, and no reason appears why the Respondentshould have selected him as the object of blame for something he did not do. Inthe light of all the circumstances I credit the testimony of Phifer and Edmondsand reject Schulbach's denial. I find that Schulbach's conduct above described,designed as it was to inflict damage upon the Respondent's property, was ofsuch a character as to result in the forfeiture of any reinstatement rights hemight otherwise have enjoyed.Accordingly, I shall recommend dismissal of theallegations of the complaint relating him.P Independent interference, restraint, and coercionThe complaint,as amended at the hearing,alleges that independently of itsdiscrimination,the Respondent engaged in conduct violative of Section 8 (a)(1) of the Act,by (a) warning its employees that the CIO would not get acontract for 8 months to 2 years and that those who signedCIO cards wouldin the meantime lose their vacations,and (b)solicitingindividualstrikersto discontinue their concerted activity.To support(a) above, the General Counsel adduced testimony concerninga single incident.Employee A. A. Slaughter,a union bargaining committee-man, testified that sometime probably in late January 1950, Foreman Sam Gil-lard made a statement to him substantially in the form set out in the allega-tionGillard,on the other hand, denied this to be true.'%Vhi'e I creditSlaughter on the conflict, I deem it unnecessary to dwell on my reasons fordoing soGillard's is an isolated statement,made by a single foreman to asingle employee in a plant of several hundred. It is one, moreover,which in AMERICAN MANUFACTURINGCOMPANY OF TEXAS259character, context, and timing. is entirely unconnected with the other unfairlaborpractices alleged.The other unfair labor practices,while unmistakablydn'closing the Respondent's disregard for employee protected rights, are not ofsu(h a nature as to reflect an attitude of basic hostility and opposition to theUnion as such.Alone, Gillard's statement is of such little import as not evento find aplace'in the General Counsel's painstaking brief. In these circum-stances, I do not believe it would effectuate the policies of the Act to find anindependent violation on the basis of this isolated incident.To support (b) above, evidence was presented concerning the following inci-dents. all occurring during the course of the March 1 to March 15 strike :(a)On February 28, 1950, as employee W. A. Francis was leaving the plantfollowing the discharge of the 12 foundry employees, he was warned by Fore-man Frank Emmons that whatever decision he made with regard to the im-pending strike would have a bearing on his futurewith theRespondent.OnMarch 2, Emmons telephoned Francis, told him he had contacted another em-ployee whowas coming back, and asked him also to return.(b)On the day the strike started, Foreman Sam Gillard telephoned thehome of employee Ernest A. Schulbach, spoke to his wife in his absence, andexpressed the hope that her husband would not be among those who were goingtowalk out.He commented that it would be a losing battle for those whostruck. and added that those who had already walked out would find thattheir cards had been pulled and that the guards would stop them at the gate.'0Although Mrs. Schulbach was not herself an employee, it is found that Gillard'sstatements to her were intended and reasonably calculated to reach the earsof het husband who was.((-)On March 1, the day the picketlineswerefirst set up, Foreman CecilClay approached employee B L. Parry and two other employees who were ina car outside the plant and told them their jobs were waiting for then insideif theycared to go in '0(d)On March 2. 1950. when C B. Riley. who performed outside work, returnedfront a held trip to learn for the first time of the strike, he was asked by ChiefEngineer Hestand, "Well I want to kinda know where you stand on this. Are3ou going to be out tomorrow?"(e)On March 12 or 14, employee Slaughter telephoned Sam Gillard to askif his job was still open.Gillard informed him that it was if he came backby the following Monday, but that he couldn't continue to hold his job openindefinitely,as it was aease of first come,first served.(f)On March 13, Foreman Henry Clay addressed a note to R. L. Arnold andhad it delivered to Arnold's home by another employee.The note read :I would like for you to come back to work in the morning as they are hiringnew men every day. I don't know how long I can hold your job.We havefour men in your department now.(g)On March 15, before the picket line was taken down,Foreman OrenBounds, addressing employee L. E. Ford on the picket line, asked him whetherhe was about ready to go back to work. Bounds also advised Ford that his jobhad not been filled during the strike, and that,ifhe wanted to,he could goback to work when the strike was settled.°°Thee findings are based on the credited testimony of Mrs SchulbachGillard's denialthat he had any conversation with her is rejected.90Another employee, W G Everman,testified that on the same day he received a similarme.snge on the telephone from Personnel Director Graham.Graham denied making thecall or even knowing Everman at the timeEverman's Identification of Graham was notconvnuing.His testimony is rejected and Graham's denial is credited in this respect. 260DECISIONS OF NATIONALLABOR RELATIONS BOARD(h)Also on March 15, early that morning before the picket line was removed,Foreman Sam Gillard stood outside the gate near the pickets seeking to encouragethem to abandon the picket line and enter the plant.31Certain of the incidents relied on by the General Counsel,more specificallythose described in (d) and(e), andprobably also that described in (g) above,I do not think can be properly,classified as solicitation of individual strikerstoabandon their concerted activity.Hestand's questioning of Riley wassimply designed to ascertain whether Riley was available for work during thestrike.Gillard cannot be said to have solicited Slaughter,for it was Slaughterwho called him;the propriety of Gillard's remarks which followed is a matterapart from the question of whether Slaughter was solicited.Bound's inquiryof Ford,read in context,may be construed as no more than an assurance toFord that he could expect to resume work at the end of strike.That leaves the incidents referred to in(a), (b), (f), (g),and (h). Thatthe incidents there described constituted individual solicitation of strikers toabandon their concerted activity and that such solicitation must be attributable tothe Respondent,I think is free from doubtThequestionremains, however,whether the solicitation was such as to violate Section 8(a) (1). Individualsolicitation is not viewed by the Board as illegal in all circumstances. In itsrecent decision inThe Texas Coin punycase, 93 NLRB 1355,the Board set outthe standards against which thelegality ofsuch conduct is to be measured.Illegality exists where one or more of the following factors are present: (1)The solicitation contains a threat or a promise of benefit;(2) the solicitation,although containing no threat or promise of benefit, constitutes"an integral partof a pattern of illegal opposition to the purposes of the Act as evidenced by theRespondent's entire course of conduct" ; (3) the solicitation,although containingno threat or promise of benefit,"has been conducted under circumstances, andin a manner,reasonably calculated to undermine the strikers collective bargainingi epresentative and to demonstrate that the Respondent sought individual ratherthan collective bargaining."The third factor is not present here.The first factor I find present in theincidents referred to under(a), (b), and(f)Withparticular reference to (f)it isnotedthat although it may not be an unfair labor practice to threaten toreplace a striker during an economic strike,as that is an employer's legal privi-lege, the situation is quite different in the case of an unfair labor practice strike.I think,too, that the incidents just mentionedalong with (g) and (h), all con-sidered cumulatively against the background of the Respondent's other conduct,failof legality under thesecond factor.I find that the Respondent illegallysolicited individual strikers to discontinue their concerted activity,and therebyinterfered with, restrained,and coerced its employees in the exercise of theirrights guai anteed by Section 7of the ActIV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in Section III, above, occurring inconnection iiith its activities described in Section I, above, have a close, intimate,and substantial relation to trade, traffic, and commerce among the several States,and tend to lead to labor disputes burdening and obstructing commerce and thefree flow of commerce.V.THE REMEDYIt having been found that the Respondent has engaged in and is engaging incertain unfair labor practices,itwill be recommended that it cease and desist31This finding is based on Jennings'credited testimony. AMERICAN MANUFACTURING COMPANY OF TEXAS261therefrom and take certain affirmative action designed to effectuate the policiesof the Act.Having found that the Respondent discriminated in regard to the hire andtenure of employment of the 12 employees listed in Schedule 1 of Appendix Dhereto attached, by discharging them on February 28, 1950. and thereafter re-fusing-to reinstate them, and halving further-found- that the Respondent dis-criminated in regard to the hire and tenure of employment of the employeeslisted in Schedule 2 of Appendix 1) by discriminatorily refusing, following theirparticipating in a strike caused and prolonged by the Respondent's unfair laborpractices, to reinstate them to their former or substantially equivalent positions,although they unconditionally applied for such reinstatement on the respectivedates set out in Schedule 2 alongside their names, it will he recommended thatthe Respondent be ordered to offer the employees named in Schedules 1 and 2`lull reinstatement to their former or Substantially equivalent positions, withoutprejudice to their seniority or other rights and privileges. If there are notsufficient positions available in appropriate job classifications, the Re Qnlientshall make room for the employees ordered reinstated by dismissing to the extentnecessary employees occupying such classifications who were hired after Febru-ary 28, 1950. If after such dismissal there are still not sufficient positions avail-able, all existing positions in the appropriate job classification shall be dis-tributed among the employees ordered reinstated and other employees who werehired on or before February 28, 1950, without discrimination against any of thembecause of his union affiliation or strike or concerted activities, following suchsystem of seniority or other nondiscriminatory practices as would normally havebeen applied by the Respondent to determine job retention rights upon a reduc-tion of forceAll employeesremainingafter such distribution, including thoseordered reinstated, for whom no employment is immediately available, shall beplaced upon a preferential list and offered reemployment as work becomes avail-able in a suitable classification, and before other persons are hired for such work,in the orderrequiredby the Respondent's normal seniority system or other non-discriminatory practices.It has also been found that the Respondent discriminated in regard to thehire and tenure of employment of the employees listed in Schedule 3 of AppendixD, by refusing them reinstatement upon request following their participatingin theunfairlabor practice strike.However,as allin Schedule3 were subse-quently either offered or grantedreinstatementto their former or substantiallyequivalent positions on the dates appearing alongside their respective names, noreinstatement order is necessary as to them. Provision for loss of earningssuffered by them as a result of such discriminationismade below.Ordinarily, discriminatorily discharged employees are entitled to back payfrom the date of their dischargeIn the instant case, however, the 12 employeeslisted in Schedule 1 were engaged in a strike when they were discharged onFebruary 28, 1950.Until they abandoned the strike by indicating their desireto return to work on the terms existent when the dispute arose, it cannot be saidthat theirloss ofwages was caused by the discharge. On March 6, 1950, theUnion proposed to return all employees then off the job without reservation orqualification.By doing so, it expressed on behalf of the employees listed inSchedule 1 their willingness to return without settlement of their grievancewhich had caused them to go on strike. It is, therefore, found that the 12 strikerslisted on Schedule A are entitled to back pay from March 6, 1950.Itwill be recommended that the Respondent be ordered to make whole eachof the employees listed on Schedules 1, 2. and 3 of Appendix D for any loss ofpay lie may have suffered as a result of the discrimination against himInthe case of each employee listed on Schedule 1, the back-pay period shall run from998666-v-o] 98-53-18 262DECISIONS OF NATIONAL LABOR RELATIONS BOARD.March 6, 1950, to the date of the Respondent's compliance in his case with thereinstatement provisions hereof.In the case of each employee listed in Schedule2, the back-pay period shall run from the date of his application for reinstatementas indicated on that schedule to the date of the Respondent's compliance in hiscase with the reinstatement provisions hereof In the case of each employeelisted in Schedule 3, the back-pay period shall run from the elate of his applicationfor reinstatement to the date he was offered or granted reinstatement, as setforth on said schedule.Consistent with the policy of the Board enunciated inF.W.Woolworth Company,90 NLRB 289, it will he reconimen,'ed that losses ofpay be computed on the basis of each separate calendar quarter or portion thereofduring the appropriate back-pay period.The quarters shall begin with the firstday of January, April, July, and October.Loss of pay shall be determined bydeducting from a sum equal to that which these employees normally would haveearned for each quarter or portion thereof, their net earnings, if any, in otheremployment during that quarter'2Earnings in any one particular quarter shallhave no effect upon the back-pay liability for any other quarter. It is also recom-mended that the Respondent be ordered to make available to the Board uponrequest payroll and other records to facilitate the checking of the amount ofback pay due.It is further recommended that the Board reserve the right to modify theback-pay and reinstatement provisions, if made necessary by a change of cir-cumstances since the hearing or in the future, and to make such supplementsthereto as may hereafter become necessary in order to define or clarify theirapplication to a specific set of circumstances not now apparent.In accordance with the findings made above, it is recommended that the com-plaint be dismissed so far as it alleges the Respondent discriminated against theemployees listed in Schedule 4 of Appendix DUpon the basis of the foregoing findings of fact and upon the entire record inthe case, I make the=following:CONCLUSIONS oF L--,w1United Steelworkers of America, affiliated with the Congress of IndustrialOrganizations, is a labor organization within the meaning of Section 2 (5) ofthe Act.2.By discriminating in regard to the hire and tenure of employment of theemployees named in Schedules 1, 2, and 3 of Appendix D, attached hereto, therebydiscouraging membership in United Steelworkers of America, CIO, and labororganizations generally, the Respondent has engaged in and is engaging in unfairlabor practices within the meaning of Section 8 (a) (1) and (3) of the Act.3.By interfering with, restraining, and coercing its employees in the exerciseof the rights guaranteed in Section 7 of the Act, the Respondent has engaged inand is engaging in unfair labor practices within the meaning of Section 8 (a)(1) of the Act.4The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act.5.The Respondent did not discriminatorily refuse to reinstate the employeeslisted in Schedule 4 of Appendix D.[I.ecominendations omitted from publication in this volume.]^ SeeCrossett Lumber Company,8NLRB 440;Republic Steel Corporation v. N. L. R. B.,311 I7S 7 See also comments regarding computation of back pay in Section III, E, 2 ofth s Report. Appendix AStl ikeiswhoupon reporting fob work at or about the conclusion of the strike were not reinstated to their formerpositions becausetheyadmittedly had. been replaced12345Returned to work in lower classification6DateNameClassificationand rate asofFebruary 28, 1950DatereportedOther work thenoffered classifica-tion and rateDateClassificationRateofferedformerjobB J Campbell-----------------Jack Assembly------------ $0 903-15-50Laborer-------------------- $0 90-H D. Ayers _---_--_---_--_Jack Assembly-------------853-15-50Laborer-----------------_-85W W. Cou,sey----------------Tool Rm Helper _------- 1 053-14-50Shop Helper------------_--903-1450Shop Helper---_-_--_--_$0 909-23-40E 3 Coffman------------------Compressor Opr B------- 1 053-15-50Laborer------------------90.-------------------------------------7- S-50R H. Coi, ender -- -----------Maintenance B-------------903-16-50Laborer--------------------90_------------------------------ ---------- ---5-31-50Mauiice Donis-----------------MachinistA -------------- 1 403-15-50Laborer------------------90-----------------------------------------5-15-50C H. Davis -_---_-----__--_Belt Guard Maker---------953-15-50Laborer------__-----__-_--904- 4-50Machine Opr B100--_--__-H L Ehruigson----------------Drill Press Opr. A -------- 1 053-17-50Laborer--------------------90-3-26-50T,C Goodwin -----------------Jack Assembly-------------853-16-50Laborer --------------------85-1-501.H Guiles-------------------Machinist A---------------- 1 453-16-50Punch Press Opr----------- 1 053-17-50Punch Press Opr-_-____1053-29-501C King-------------------Maintenance A------------ 1 353-15-50Shop Helper--------------90-H G. King--------------- ----Jack Assembly-------------953-15-50Laborer--------------------90---------------------------------6-27-50Terrel King------------------Jack Assembly-------------903-16-50Laborer--------------------90----------------------------------------6- 1-50A J Lindeman----------------Maintenance A------------- 1353-17-50------------------- 9-50L G Patterson----------------Compressor Opr B -------- 1 053-15-50Laborer------------------------------------------------------------------6-27-50B Parrish--------------------Jack Assembly-------------903-15-50Laborer-------------------90--O. Reaves------------------Machinist A------------- -- 1453-16-50Shop Helper---------------90-------------------------- --------------------5-16-50C R Riley--------------------Service Man--------------- 1 153-15-5090---- ------------------- ------------------- -6-15-50T J Surles- ------------------Jack Assembly-------------903-15-50Labrei__-----------------906- 6-50Laborer - --------------906-20-50A Sanders-------------------Jack Assembly-------------853-16-50Laborer--------------------85------------------J----------------------------7- 8-50H F Tyk --------------------Machinist A-------------- 1 453-15-50Laborer-----------------90-------------------------_-----------5-16-50C H Witt---------------------Maintenance A------------ 1 353-20-50------------------------------------------6-10-50C Wilmon ------------------Drill Press Opr A--------- 1 053-15-50Shop Helper-_----------_--903-14-50Shop Helper---__--_-_-_903-27-50D S Windle-------------------Jack Assembly------------- 1 053-16-50C H Grimes------------------Welder A------------------ 1 353-20-50------ --A A Slaughter-. -------------3-15-50Laborer-- -----------------903-20-50Laborer-----------___---90------------Rufus Key --------------------Laborer--------------------903-18-50------------------------------------------------------------------------3-22-50Floyd B. Gillean --------------- IJack Assembly --------- .-__903-15-50Laborer- - ------------------------------------'_C.^ Appendix BStrikers who the Respondent claims 1ve1 a not reinstated because no work was avatIable for thewameAs of February 28, 1950, classifl-cation and rateDatereportedOther a ork then offered, classifi-cation and rateReturned to workDateofferedformer orsubstan-tiallyequivalentDateClassificationRatejobH 1. Buffington---------------Lathe Opr. A-------------- $1 303-16-50Laborer -------------------- $0 9011- 6-50Machinist A_____________$1 555-31-501L Cross ---------------------Machinist B-------------- 1 003-16-50Molder Helper-----------903-20-50Molder Helper--------904- 3-50L E. Ford_____________________Machine Opr A------------ 1 103-15-50Laborer --------------------906- 5-50Machine Opr B_________1001-23-51Clifton Ingram -----------------Sandcutter-----------------853-17-50------------------------------------7- 3-50Laborer -----------------858-14-50JV. Key ----------------------Lathe Opr. A-------------- 1 453-15-50Laborer --------------------906- 5-50Machinist A-------------1455-31-50James Polk_____________________Sandcutter-----------------903-21-5A_Sandcutter______-_______907- 3-50W.I Powell____________________Coremaker C______________953-15-50Core Helper-______________-90-29-50Inspector B_____________100N 0. Smith ___________________Lathe Opr. A__1353-17-50______________________________-_-___6- 3-50Machinist A-_-__________1405-31-50James A Wood-----------------Lathe Opr C-------------- 1 003-17-50--------------------------------------------------------------------------5-17-50Appendix CIlutployecs )tamed nl the Complaint who (11(1 not report for work from 3-1-50 to 3-29-50 but who later applied forworkand were hiredas new employeesNameClassificationRateDate reportedJob acceptedRateDate startedJ E Cummings________________________Sandcutter------------------------------$0 8510- 9-50Chipper and Grinder -------------------$0 9510- 9-50C L. Maxwell --------------------------MachinistB----------------------- .-----1258-28-50Machinist13 -----------------------------1408-28-50W E Arrington-------------------------Laborer ---------------------------------905-30-50Laborer ---------------------------------905-30-5011"T. Morris----------------------------Welder C--------------------------------958-14-50Shop Helper----------------------------1008-15-50Raymond Wright_______________________Assemblyman A------------------------9512-30-50Machine Opr. B-------------------------1051- 2-51T A, Hara ell ---------------Laborer ---------------------------------851-13-51Laborer ---------------------------------951-15-51R, 0, Reed ____------------------------Drill Press Opr A----------------------1009- 5-50MachineOpr B------------------ -------1]09- 5-50 AMERICAN MANUFACTURING COMPANY OF TEXAS-265Appendix DSCHEDULE1.Foundry employees disehai ged on Febi par y 28, 1950O. C. BrownA. J. HudsonM. C. MaskW. J. BunchFred HuffmanW. O. RobertsonClarence CampbellOliver JacksonJ. J. RobinsonWiley FranklinFloyd LenhartC. J. SmithSCHEDULE2.-Strtkers who applied for reinstatement but who have never beenreinstated to their former or substantially equivalent positionsNameDate appliedFloyd B. Gillean---------------------------------------------------3-15-50H. Grimes------------------------------------------------------3-20-50A. A. Slaughter----------------------------------------------------3-15-50Jack D. Jennings--------------------------------------------------3-15-50.E.L. Parry--------------------------------------------------------3-16-50ScIIEDULE3.-Strikerswho were discriminated againstwhen theyapplied, butwho have since been granted or offered reinstatement to their former or sub-stantially equivalent positionsNameDate appliedDate offeredor grantedreinstatementIID, Ayeis------------------------------------------------------------3-15-507- 8-50B J Campbell---------------------------------------------------------3-15-506-19-.50E J Coffman-----------------------------------------------------------3-15-507- 8-50W. W Coursey-------------------------------------------- ---------3-15-509-23-50R H. Corrender ---------------------------------------------------------3-16-505-31-50Maurice Dori is----------------------------------------------------------3-15-505-15-50G H. Davis ------------------------------------------------------------3-15-504- 4-50H L Ehringson--------------------------------------- ---------------3-17-503-26-50L C Goodwin--------------------------------------------------------3 1(i-506- 1-50L H Guiles-----------------------------------------------------------3-lb-503-29-50Rufus Key--------------------------------------------------------------3-18-503-22-50IC King ------------------------------------------------------------3-15-505-31-50H G King----------------------------------------------------------3-15-506-27-50Terrel King-----------------------------------------------------------3-16-506- 1-50A. J Lindeman ----------------------------------------------3-17-506- 8-50T.G Patterson-----------------3-15-506-27-50---B. Parrish-----------------------------------------------------------3-15-506-27-50J 0 Reaves-------------------------------------------------------------3-16-505-16-.50C R Riley-----------------------------------------------------------3-15-506-15-50T J Surles -------------------------------------------------------------3-15-506--20-503A Sanders------------------------------------------------------------3-1(-507- 8-SAH F Tyk---------------------------------------------------------3-15-505-16-50C H Witt------------------------------------------------------------3-20-506-10-50JC Wilmon----------------------------------------------------------3-14-503-27-501)SWmdle---------------------------------------------------------3-16-505-27-50H L Buffington--------------------------------------------------------3-16-505-31-503L Cross --------------------------------------------------------------3-16-504- 3-50L E Ford ------------------------------------------------------------3-15-501-23-51Clifton Ingram---------------------------------------------------------3-17-50f 5-50JV Kev---- ----------------------------------------------------------3-15-505-31-50James Polk --------------------------------------- ---------------------3-21-507- 3-50W I Powell-----------------------------------------------------------3-15-508-29-50W 0 Smith------------------------------------------------------------3-17-505-31-S(1James A. Wood-----------------------------------------------------3-17-505-17-SOE E Campbell--------------------- -----------------------------------3-15-506- 6-50 266DECISIONSOF NATIONALLABOR RELATIONS BOARDSCHEDULE 4.Employees with respect to whomdismissal is recommendedW. L. CarlisleW. P. JohnsonJ. A. WaggonerDelbert HunterJ.E. JohnsonW. W. WilliamsE. H. StinebaughJose JohnsonJ. B. LandrethJ.B. MasonO. B. JohnsonJ.F. SpiveyThomas G. GoreR. A. LesterW. E. ArringtonAlexander BroughtonJack LogginsJ. E Cummings -L. N. CosbyReginald D. NunleyT. A. HarwellE. R. EstersJ.D. PatrickC. F. MaxwellW. G. FolmarC. S. ReynoldsW. F. MorrisQuentin A. HusseyR. D. RussellR. G. ReedMandel-HortonC.M. StarksRaymond WrightL C. HadleyNathaniel StrangeE A. SchulbachW. D. HadleyDennis VossSCHEDULE5.--Employeeswith regardtowhom motions to dismiss were grantedat the hearingL. R. BradshawL. E. MitchellC. D. WilliamsSCHEDULE6.Enployees originally namedin, the complaintwhose names weredeleted on motions to amend made by the General Counsel at the hearingB. D MooreH S. CorumE. H. MappsC. H. FranklinL. E. ButlerV. O. SeelyC. L. HoneycuttAllen S. BrittonF. G. Swindle, Jr.Carl E. BurnsOrville H. HudsonDon E WheelerF. C. LemmieJ. C. HunterSam H. Wray, Jr.G.W. HaleSam D. JarniganJacob CarrEugene C. LuperAppendix ENOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WE WILL NOT discourage membership in UNITED STEELWORKERS OF AMERICA,CIO, or in any other labor organization of our employees, by discriminatingin regard to their hire or tenure of employment, or any terms or conditionsof employment.WE WILL NOT discharge or discriminatorily refuse to reinstate any of ouremployees for engaging in strike or concerted activities protected by theAct.-WE WILL NOT unlawfully solicit individual employees, where such em-ployees are represented by a collective bargaining agent, to discontinue orabandon strike activity.WE WILL NOT in any other manner interfere with, restrain, or coerce ouremployees in the exercise of their right to self-organization, to form labororganizations, to join or assist UNITED STEELWORKERS OF AMERICA, CIO, Orany other labor organization, to bargain collectively through representativesof their own choosing, and to engage in other concerted activities for thepurpose of collective bargaining or other mutual aid or protection, or torefiain from any or all of such activities, except to the extent that suchright might be affected by an agreement requiring membership in a labor AMERICAN MANUFACTURING COMPANY OF TEXAS267organization as a condition of employment, as authorized In Section 8 (a)(3) of the Act.WE WILL in the manner described in the section of the Trial Examiner'sIntermediate Report entitled,"The remedy,"offer to the following personsfull reinstatement to their former or substantially equivalent positionswithout prejudice to any seniority.or other rights and privilege>-previouslyenjoyed, and make each of them whole for his loss of pay suffered as theresult of the discrimination against him :O. C. BrownW. O. RobertsonW. J. BunchJ. J. RobinsonClarence CampbellC. J. SmithWiley FranklinFloyd B.GilleanA. J. HudsonG H. GrimesFred HuffmanA A. SlaughterOliver JacksonJack D.JenningsLloyd LenhartB. L. ParryM. C. MaskWE WILL III the manner described above in the section of the Trial Ex-aminer's Intermediate Report entitled, "The remedy," make each of thefollowing persons whole for any loss of pay suffered as a result of thediscrimination against him.H. D. AyersC. R. RileyB. J. CampbellT. J. SurlesE. J. CoffmanJ.A SandersW. W. CourseyH F. TykR. H. CorrenderG. H. Wittliaurice DorrisJ.C.WilmonG. H. DavisD. S. WindleH L. EhringsonH. L. BuffingtonL. C. GoodwinJ. L. CrossL.H. GuilesL. E FordRufus KeyClifton IngrainI.C. KingJ.V. KeyH. G. KingJames PolkTerrel KingW. I PowellA J. LindemanW. O. SmithL. G. PattersonJames A. WoodB. ParrishE E. CampbellJ.O. ReavesAll our employees are free to become, remain, or refrain from becoming orremaining,members of the above-named union, or any other labor organization,except to the extent that this right may be affected by an agreement in conformitywith Section S (a) (3) of the Act.AMERICAN MANUFACURING COMPAXY OF TEXASEmployer.By -------------------------------------------------(Repiesentative)(Title)Dated--------------------This notice must remain posted for 60 days from the date hereof, and mustnot be altered, defaced, or coves ed by any other material